                Case 1:18-cv-10723-ER
                   Case 1:18-cv-10723-ER Document  62 Filed
                                         Document 61   Filed  04/30/21Page
                                                            05/01/21    Page
                                                                           1 of162
                                                                                 of 62




 1   UNITED STATES DISTRICT COURT
 2   SOUTHERN DISTRICT OF NEW YORK
 3   -----------------------------------------------------x
 4   CHITRA KARUNAKARAN,                                                  Case No.: 18-CV-10723

 5                                      Plaintiff,                    SECOND AMENDED COMPLAINT

 6            -against-                                                   JURY DEMAND

 7   BOROUGH OF MANHATTAN COMMUNITY
 8   COLLEGE, CITY UNIVERSITY OF NEW YORK,
 9   ANTONIO PEREZ, KARIN WILKS, SANGEETA
10   BISHOP, RIFAT SALAM, ANTIONETTE McKAIN,
11   ROBERT DIAZ, IAN WENTWORTH, MICHAEL
12   HUTMAKER, MARVA CRAIG,

13                                       Defendants.
14   -----------------------------------------------------------------x


15        Faculty Plaintiff, Dr. Chitra Karunakaran, Ed.D. (“Plaintiff”), appearing Pro se,

16   respectfully requests ALL Defendants, named above, to first acknowledge and then

17   work collectively and with integrity to redress the academic and behavioral harm

18   done to one [1] freshman student (hereinafter “Student”) through an intentionally

19   structured morass of racially charged, discriminatory, bureaucratic entanglements

20   and mis-perceived ‘turf” privileges across offices, departments and personnel, that

21   causally produced an entirely undesirable, racially charged discriminatory outcome

22   for both Plaintiff and Student, in 16 weeks of a Spring semester, 2018.

23                                               INTRODUCTION

24                             1.       This action seeks to assert the rights and corresponding

25                    professional obligations of Plaintiff, a Psychology and Sociology

                                                              1
          Case 1:18-cv-10723-ER
             Case 1:18-cv-10723-ER Document  62 Filed
                                   Document 61   Filed  04/30/21Page
                                                      05/01/21    Page
                                                                     2 of262
                                                                           of 62




26            Professor at BMCC, who was subject to hostile and discriminatory

27            workplace conditions and interactions and became the subject of

28            discriminatory retaliation.

29                   2.      This renewed action focuses upon and releases, mainly

30            contemporaneously recorded data evidence, by Plaintiff of events in her

31            class and office in Spring 2018, as well as extensive data contained in

32            email communication with Defendants’ on acts of unlawful

33            discrimination and retaliation, based on Plaintiff’s race, national origin,

34            and age in violation of Title VII of the Civil Rights Act of 1964, 42

35            U.S.C. 2000 et seq., The Age Discrimination in Employment Act

36            (“ADEA”) 29 U.S.C. § 621 et seq., The Executive Law of the State of

37            New York, New York State Human Rights Law (“Executive Law”), §

38            296 et seq., the Administrative Code of the City of New York, New

39            York City Human Rights Law (“Administrative Code”) § 8-101 et seq.

40                              PROCEEDINGS TO DATE


41   3.       Plaintiff filed a charge of discrimination with the New York State Division of

42            Human Rights, August 13, 2018.

43   4.       The charge reached EEOC, issued a Right to Sue letter to Plaintiff, August 21, 2018

44   5.       Plaintiff filed a Pro Se complaint in this Court, November 15, 2018.


45   6.       Plaintiff was previously represented by an attorney

                                               2
                 Case 1:18-cv-10723-ER
                    Case 1:18-cv-10723-ER Document  62 Filed
                                          Document 61   Filed  04/30/21Page
                                                             05/01/21    Page
                                                                            3 of362
                                                                                  of 62




46          7.        Defendants’ Motion to Dismiss was granted February 12, 2021


47          8.        Plaintiff was given leave to amend her Complaint, she requested and was granted

48   an extension,

49                    until May 3, 2021.

50          9.        Plaintiff filed a Notice of Pro se Appearance April 22, transaction was entered April

51   23, 2021

52                                     JURISDICTION AND VENUE


53          10.       This Court has jurisdiction over Plaintiff’s federal claim pursuant to 28 U.S.C. §

54   1331 and 42 U.S.C. §§ 2005(f)(1),5(f)(3), and supplemental jurisdiction over the State and City

55   law claims pursuant to 28 U.S.C. § 1367.

56          11.       As the Southern District is the district where a substantial part of the events giving

57   rise to the claims occurred, venue is proper with this district pursuant to 28 U.S.C. § 1391(a)(2).

58                                                 PARTIES


59          12.       Plaintiff is a “person” within the meaning of Executive Law § 292(1), and within

60   the meaning of       New York City Administrative Code § 8-102(1).

61           13.   Plaintiff is a 75-year immigrant female of Indian national origin within the Federal
62   definition AAPI

63          14.       Defendant, Borough of Manhattan Community College is a division of City

64   University of New York and is a community college in New York City located at 199 Chambers

65   Street New York, New York 10007.

66          15.       Plaintiff had been employed as a Psychology and Sociology Professor with BMCC

67   for approximately 20 years until May 11, 2018.

68          16.       Defendant Wilks is employed as the current Interim President of BMCC.

                                                        3
               Case 1:18-cv-10723-ER
                  Case 1:18-cv-10723-ER Document  62 Filed
                                        Document 61   Filed  04/30/21Page
                                                           05/01/21    Page
                                                                          4 of462
                                                                                of 62




69           17.    Upon information and belief, during all relevant times herein, Defendant Wilks was

70   a decision-maker as to matters of faculty hiring, retention and termination.

71           18.    Defendant Perez was employed by BMCC as the previous President of BMCC.

72           19.    Upon information and belief, during all relevant times herein, Defendant Perez was

73   a decision-maker as to matters of faculty hiring, retention and termination.

74           20.    Defendant Bishop is employed as the Chair of the Social Sciences Department,
75   BMCC

76

77           21.    Upon information and belief, during all relevant times herein, Defendant Bishop

78   was a

79                  decision-maker in matters of faculty hiring, retention and termination.

80           22.    Defendant Salam is employed as the Deputy Chair, supervises Adjunct Faculty,
81   BMCC

82           23.    Upon information and belief, during all relevant times herein, Defendant Salam

83                  was a decision- maker in matters of faculty hiring, retention and termination.

84           24.    Defendant McKain is employed as the Director of Evening/Weekend and Off-Site

85                  Programs at BMCC.

86           25.    Upon information and belief, during all relevant times herein, Defendant McKain

87   was a

88                  decision-maker as to matters of faculty hiring, retention and termination.

89           26.    Defendant Diaz is Vice President of Legal Affairs, conducts Grievances,
90
91                  heads Office of Human Resources, BMCC

92           27.    Upon information and belief, during all relevant times herein, Defendant Diaz was

93                  a decision-maker as to matters of faculty hiring, retention and termination.


                                                      4
                Case 1:18-cv-10723-ER
                   Case 1:18-cv-10723-ER Document  62 Filed
                                         Document 61   Filed  04/30/21Page
                                                            05/01/21    Page
                                                                           5 of562
                                                                                 of 62




 94           28       Defendant Wentworth is employed in the Office of Student Affairs as Student Life

 95                    Manager for Student Conduct and Academic Integrity, BMCC to deliver behavioral

 96                    and academic integrity services to students through BART Behavioral Assessment

 97                    Response Team, established in 2012 under BMCC President Antonio Perez,

 98                    Defendant

 99           29.      Upon information and belief, during all relevant times herein, Defendant

100                    Wentworth was a decision-maker in matters of “Student Conduct and Academic

101                    Integrity”, BMCC.

102           30.      Defendant Hutmaker is employed as the Dean of Student Affairs, BMCC.

103           31.     Upon information and belief, during all relevant times herein, Defendant Hutmaker

104   was a

105                  decision-maker in student matters.

106           32. Defendant Craig is employed as the Vice President of Student Affairs at BMCC.

107                 Defendant Craig was highly accessible to students and faculty before BART, under

108                 President Perez, implemented a distancing mechanism that thwarted and impaired

109                 student academic success efforts of faculty

110           33. Upon information and belief, during all relevant times herein, Defendant Craig was a

111                 decision-maker as to student matters.

112           34. Plaintiff’s Note: On May 16, 2008 before BART was implemented 2012, under

113                 Defendant Perez, Dean Craig was most accessible to this Plaintiff, in the matter of an

114                 older male Puerto Rican studentJ He was walking extremely unsteadily and singing

115                 loudly inside the A train station. I recognized him. I said, “Hi J….” he smiled then his




                                                          5
        Case 1:18-cv-10723-ER
           Case 1:18-cv-10723-ER Document  62 Filed
                                 Document 61   Filed  04/30/21Page
                                                    05/01/21    Page
                                                                   6 of662
                                                                         of 62




116      face became serious, and he said “"You will pay. You (will) lose your job. I know

117      important people."

118       Plaintiff left the station, returned to BMCC Chambers Street and went straight to

119      Student Affairs. That student was justified to feel concerned, in Plaintiff’s view,

120      because he had twice failed the course, previously with another professor and then with

121      Plaintiff, however his conduct, off-campus and inside a public access facility, was

122      inappropriate, potentially inimical to my personal safety and needed immediate

123      attention. Dean Craig resolved the matter that very same evening inside the Office of

124      Student Affairs face to face with Plaintiff. Dean Craig called Dean called “Student J”

125      by telephone, in my and Officer MacLarty's presence. Dean Craig advised

126      StudentJ” not to come to class on Monday May 19, 2008 and instead to contact

127      you, Social Sciences Chair Emily Anderson, Dean Craig swiftly addressed the

128      situation while at the same time, supporting this student’s concerns, that Plaintiff shared

129      with her. (excerpted from contemporaneous email message to then Social Sciences

130      Chair Emily Anderson 5/18/2008)


131                                     JURY DEMAND


132   35. Pro se Plaintiff herein demands a trial by jury in this action.
133
134   36. As Pro se Plaintiff proceeds through the various steps to the jury phase, Plaintiff

135      respectfully indicates, for future consideration by this Court, my anticipated Motion to

136      Compel Discovery of exactly how and why the BART mechanism was deployed to

137      accomplish a two-fold discriminatory outcome that:




                                                6
        Case 1:18-cv-10723-ER
           Case 1:18-cv-10723-ER Document  62 Filed
                                 Document 61   Filed  04/30/21Page
                                                    05/01/21    Page
                                                                   7 of762
                                                                         of 62




138      [1] prevented, hindered, impeded, obstructed Plaintiff from aiding “Student” facing

139      observable conduct challenges, that were unmediated by BMCC Defendant in change

140      of Student Conduct.

141       [2] subjected Faculty Plaintiff to racially discriminatory treatment in the course of her

142      professional, contractually secured professional responsibilities to “Student” and ALL

143      students.

144                                         FACTS


145   37. Plaintiff was employed with BMCC for approximately 20 years as a psychology and

146      sociology professor and had always been successfully able to handle her duties and

147      responsibilities including, but not limited to, advising and mentoring students and

148      teaching her. In 20 years of continuous teaching not ONE student has ever complained

149      about her grade, said Plaintiff was ever late for class or had ever disrespected her. In

150      fact, EVERY Student evaluation of my 20-years’ faculty performance contains NO

151      instance of bias or disrespect towards ANY student. This was equally true in Spring

152      2018. “Student” was the sole, singular instance of a highly deserving Student who fell

153      victim to the BART system and missed succeeding in passing her required course, due

154      to her unmediated conduct issues, by BART under Defendant Wentworth.


155   38. Faculty Plaintiff respectfully wishes the Judge to note her last Teaching evaluation

156      conducted and completed by Dr Yana Durmysheva described Plaintiff’s teaching as

157      “superb.”       This vital faculty teaching record, to carry the proper weight and

158      substance in this court, in light of unlawful racialized discrimination in employment




                                               7
        Case 1:18-cv-10723-ER
           Case 1:18-cv-10723-ER Document  62 Filed
                                 Document 61   Filed  04/30/21Page
                                                    05/01/21    Page
                                                                   8 of862
                                                                         of 62




159      and retaliation against protected activity, may please be ordered to be released directly

160      by the Chair of Social Sciences, Defendant Bishop, to the attention of this court.


161   39. On May 11, 2018, Defendant Perez denied Plaintiff’s re-appointment for the upcoming,

162      fall 2018, semester, even while his own handpicked CDO Chief Diversity Officer was

163      engaged in investigating my Complaint and directly communicating with me and

164      setting up dates for interviewing me. Due process was denied.

165   40. This denial of was the result of discrimination and retaliation based upon Plaintiff’s

166      race, ethnicity national origin, gender and age plus Plaintiff’s persistent participation

167      in lawful union activity, during high profile academic years 2017-2018 of the Middle

168      States’ accreditation. Plaintiff’s whistleblower queries addressed to Defendants

169      Provost Wilks and President Antonio Perez and several others, apparently drew the ire

170      of these same high-level functionaries whom Plaintiff has named as Defendants.

171   41. February 27, 2018 a student in Plaintiff’s class initiated a series of verbally and

172      physically aggressive towards Plaintiff disrupted class activities, failed to commence

173      and complete essential assignments. Defendant Wentworth failed to help the Student

174      manage her in-class conduct. Student stopped attending classes 3/27 but stayed online

175      and did no work after 3/27. Staying enrolled and online afforded “Student” the

176      opportunity to submit a faculty evaluation.

177   42. Upon information and belief, the behavior by this student was racially motivated as

178      Plaintiff had taught 4 online classes to this student without any disruption. However,

179      upon information and belief, once this student was present in an “in-person” class, the

180      serial disruptive and aggressive behavior began and continued until she voluntarily

181      stopped attending 3/27, after failing her Midterm.

                                               8
                Case 1:18-cv-10723-ER
                   Case 1:18-cv-10723-ER Document  62 Filed
                                         Document 61   Filed  04/30/21Page
                                                            05/01/21    Page
                                                                           9 of962
                                                                                 of 62




182          2/27 “Student” to Plaintiff “You suck. You don’t know anything.” This mocking

183   derogatory demeaning comment was again repeated to my face in classes 2 more times. Student’s

184   serial departures from appropriate conduct intentionally accepted and unmediated by Defendant

185   Wentworth, prevents her from succeeding in her course. Defendant Wentworth was never held

186   accountable for failing to intervene on behalf of “Student”. Plaintiff made 2 suggestions in follow

187   up emails to Defendants. [1] Plaintiff expressed a preference to speak with Student “if she would

188   agree,[2] Plaintiff strongly recommended, during VoE Verification of Enrollment, that “Student’

189   be offered and recommended to take a 100% online class as she was attending infrequently and

190   would not need to interact in in-class sessions with an Instructor. Neither suggestions were even

191   considered by indication of any reply to my 2 suggestions.

192          43. Plaintiff made numerous complaints to management, including the Defendants,

193              regarding this student and requested that the OSA remove her from my class. BART’s

194          Wentworth , as a matter of intentional policy ignored the Plaintiff’s reports, took no action

195          to remedy the situation and not only allowed, but actively supported the conduct to

196          repeatedly re-occur. His negatively supportive action was to “close the “case” ‘“quickly”.

197          44. 3/22 Dean Erwin Wong, head of Academic Affairs blows open Defendant Wentworth’s

198              “closed” “quickly” “case” He sends a strongly worded message to all defendants and

199              especially Defendant Wentworth, naming him and explicitly tasking him thus:

200              “The disruptive behavior being described warrants intervention by Mr. Ian Wentworth

201              in Student Affairs, who handles student behavior issues. By way of cc, I am alerting

202              him, and he will act accordingly.”

203           “Student” apparently was emboldened by Wentworth’s incompetence, matched only by

204   his overconfidence in his own lack of professional judgment, failing as he repeatedly did, to assist


                                                       9
               Case 1:18-cv-10723-ER
                  Case 1:18-cv-10723-ER Document 62 Filed
                                        Document 61  Filed  04/30/21Page
                                                          05/01/21    Page  1062of 62
                                                                         10 of



205   her, behaviorally, (Hey the B in BART is for Behavior) unable to assist her to manage her conduct

206   to the extent that she could succeed in passing her required course. The conduct events continue

207   “See detailed Calendar of Discrimination Retaliation Contract Breach”

208          45. On or about March 27, 2018, the student tried to physically grab papers and other

209              materials away from Plaintiff, exiting Plaintiff’s office rapidly, therefrom, upon

210              learning her midterm score.

211          46. Plaintiff continued to complain about “Student”s conduct events to Defendants, but still

212              no action was taken to help the student manage her conduct so that she could succeed.

213              Plaintiff urged that she be offered the option to join a 100% online class wherein her

214              observable conduct could not be performed, by her, to her detriment, of her potential

215              for Student success and future career aspirations.

216          47. Specifically, Defendants Hutmaker, Craig, and Wentworth, not having membership in

217              Plaintiff’s protected characteristics, might reasonably appear to any potential juror, that

218              each Defendant, separately and together,         by acts of omission or commission,

219              discriminated against Plaintiff based upon her race, national origin, and age by

220              completely disregarding their job responsibilities duties and at no point attempting to

221              remedy the ongoing and dangerous situation caused by “Student”. From Plaintiff’s

222              faculty standpoint, the union recommendation of calling Security to escort the student

223              out of class could be potentials damaging to the self-esteem of the Student, particularly

224              in the eyes of her peers and would not incentivize her to choose more appropriate

225              conduct options. “Plaintiff” never once in 20 years had elected to call Security on any

226              “Student.”




                                                       10
              Case 1:18-cv-10723-ER
                 Case 1:18-cv-10723-ER Document 62 Filed
                                       Document 61  Filed  04/30/21Page
                                                         05/01/21    Page  1162of 62
                                                                        11 of



227          48. “Student” s serially unmediated conduct culminating in Student’s in-office attempted

228                grabbing of papers 3/27 causes Plaintiff emotional distress. Plaintiff pre-announces

229                and takes two days of pre-announced emergency medical/personal safety leave, 3/29

230                and 4/10 after not having taken any leave for 20 continuous years of faculty service to

231                BMCC.

232          49. On 3/18, 2018, Plaintiff filed a formal complaint with Defendant Perez focusing upon

233                the discriminatory, hostile work environment

234          50. Specifically, Plaintiff’s Complaint letter to Defendant Perez 3/18 included complaints

235                regarding the “unchallenged racialized, ageist hostile work environment” that was

236                occurring as a result of Defendants’ actions

237

238          51. Shortly after, on May 11, 2018, Plaintiff was retaliated against and was denied “re-

239                appointment” by Defendants, despite the fact that Plaintiff had been working at BMCC

240                without a service interruption for the past twenty (20) years.

241          52. Plaintiff participates vigorously and proactively in a union that endeavors to promote

242                equity parity and excellence in all matters of Faculty professionalism. More instances

243                follow below, of Plaintiff’s lawful protected activity

244          FIRST CAUSE OF ACTION (Race and National Origin Discrimination – Federal

245          Claim Pursuant to Title VII Against Defendant BMCC and Defendant CUNY)

246          53,      Plaintiff re-alleges and incorporates by reference herein paragraphs 1-53 as set forth

247          above.

248          54.      Defendants are employers as defined in Title VII, and at all relevant times herein

249   employed Plaintiff.


                                                        11
                Case 1:18-cv-10723-ER
                   Case 1:18-cv-10723-ER Document 62 Filed
                                         Document 61  Filed  04/30/21Page
                                                           05/01/21    Page  1262of 62
                                                                          12 of



250            55.    In violation of 42 U.S.C. § 2000-e(2)(a), Defendants discriminated against Plaintiff

251   based on her race and national origin by terminating Plaintiff and treating her less favorably as

252   compared to similarly situated co-workers. Plaintiff’s similarly situated co-workers were not

253   terminated.

254            56.    This discrimination was a result of intentional actions by Defendants and/or

255   deliberative indifference by Defendants to treat Plaintiff differently than similarly situated

256   employees that are not of Plaintiff’s race and national origin.

257            57.    As a result of Defendants’ discriminatory conduct, Plaintiff has incurred and will

258   continue to incur damages, including but not limited to lost income, emotional distress, and loss

259   of quality of life.


260      SECOND CAUSE OF ACTION (Age Discrimination- Federal Claims Pursuant to the
261                                   ADEA

262            58.    Plaintiff re-alleges and incorporates by reference herein paragraphs 1-57 as set forth

263   above.

264            59.    Defendants are employers as defined in 29 U.S.C.§630 and at all relevant times

265   herein employed Plaintiff.

266            60.    In violation of the Age Discrimination in Employment Act Defendants discriminate

267   against Plaintiff based on her age by denying her re-appointment and treating her differently than

268   similarly situated employees. She was replaced by a younger Professor with less age-related years

269   of experience and salary and course preference related schedules and location.

270            61.    This discrimination was a result of intentional actions by Defendants and/or

271   deliberate indifference by Defendants to treat Plaintiff differently than similarly situated

272   employees that are not of Plaintiff’s race and national origin.


                                                       12
                Case 1:18-cv-10723-ER
                   Case 1:18-cv-10723-ER Document 62 Filed
                                         Document 61  Filed  04/30/21Page
                                                           05/01/21    Page  1362of 62
                                                                          13 of



273            62.    As a result of Defendants’ discriminatory conduct, Plaintiff has incurred and will

274   continue to incur damages, including but not limited to lost income, emotional distress, and loss

275   of quality of life.

276   THIRD CAUSE OF ACTION (Race, National Origin, and Age Discrimination – New York
277           State Claim Pursuant to the Executive Law Against all Defendants)

278            63.    Plaintiff re-alleges and incorporates by reference herein paragraphs 1-62 as set forth

279   above.

280            64.    Defendants are employers as defined in Executive Law § 292(5) and at all relevant

281   times herein employed Plaintiff.

282            65.    Plaintiff is an employee within the meaning of Executive Law § 292(6).

283            66.    In violation of Executive Law § 296, Defendants discriminated against Plaintiff

284   based on her race, national origin, and age by denying her re-appointment and treating her

285   differently and less favorably than similarly situated employees.

286            67.    This discrimination was a result of intentional actions by Defendants and/or

287   deliberate indifference by Defendants to treat Plaintiff differently than similarly situated

288   employees that are not of Plaintiff’s race and national origin.

289            68.    As a result of Defendants’ discriminatory conduct, Plaintiff has incurred and will

290   continue to incur damages, including but not limited to lost income, emotional distress, and loss

291   of quality of life.


292     FOURTH CAUSE OF ACTION (Race, National Origin, and Age Discrimination – New
293        York City Claim Pursuant to the Administrative Code Against All Defendants)

294            69.    Plaintiff re-alleges and incorporates by reference herein paragraphs 1-68 as set forth

295   above.




                                                       13
                Case 1:18-cv-10723-ER
                   Case 1:18-cv-10723-ER Document 62 Filed
                                         Document 61  Filed  04/30/21Page
                                                           05/01/21    Page  1462of 62
                                                                          14 of



296            70.    In violation of Administrative Code, § 8-101, Defendants discriminated against

297   Plaintiff based on her race, national origin, and age by denying her “re-appointment” and treating

298   her differently and less favorably than similarly situated employees.

299            71.    This discrimination was a result of intentional actions by Defendants and/or

300   deliberate indifference by Defendants to treat Plaintiff differently than similarly situated

301   employees that are not of Plaintiff’s race and national origin.

302            72.    As a result of Defendants’ discriminatory conduct, Plaintiff has incurred and will

303   continue to incur damages, including but not limited to lost income, emotional distress, and loss

304   of quality of life.


305    FIFTH CAUSE OF ACTION (Retaliation- Federal Claims pursuant to Title VII, ADEA,
306                  against Defendant BMCC and Defendant CUNY)

307            73.    Plaintiff re-alleges and incorporates by reference herein paragraphs 1-72 as set forth

308   above.

309            74.    Plaintiff was subjected to retaliation in that she was denied re-appointment solely

310   as a result of her participation in protected activity.

311            75.    As a result of Defendants’ retaliatory conduct, Plaintiff has incurred and will

312   continue to incur damages, including but not limited to lost income, emotional distress, and loss

313   of quality of life.


314              SIXTH CAUSE OF ACTION (Retaliation- New York State Claim under
315                          Executive Law against all Defendants)

316            76.    Plaintiff re-alleges and incorporates by reference herein paragraphs 1-75 as set forth

317   above.

318            77.    Plaintiff was subjected to retaliation in that she was denied re-appointment solely

319   as a result of her participation in protected activity.

                                                         14
                    Case 1:18-cv-10723-ER
                       Case 1:18-cv-10723-ER Document 62 Filed
                                             Document 61  Filed  04/30/21Page
                                                               05/01/21    Page  1562of 62
                                                                              15 of



320            78.       As a result of Defendants’ retaliatory conduct, Plaintiff has incurred and will

321   continue to incur damages, including but not limited to lost income, emotional distress, and loss

322   of quality of life.


323             SEVENTH CAUSE OF ACTION (Retaliation- New York City Claim under
324                       Administrative Code against all Defendants)

325            79.       Plaintiff re-alleges and incorporates by reference herein paragraphs 1-78 as set forth

326   above.

327            80.       Plaintiff was subjected to retaliation in that she was denied re-appointment,

328                      resulting from her participation in protected activity.

329            81.       As a result of Defendants’ retaliatory conduct, Plaintiff has incurred and will

330   continue to incur damages, including but not limited to lost income, emotional distress, and loss

331   of quality of professional life at a Public university.

332                                           PRAYER FOR RELIEF


333   WHEREFORE, Plaintiff prays that judgment be fairly entered against Defendants, jointly and severally,
334   to recover lost Salary, lost Social Security wages, lost Medicare wages, lost tax-deferred wages, at
335   respective face value, estimated at $95K for each of the following SEVEN Cause(s) of Action including
336   Statement of Honorable Severance from College Service, to be provided by The College
337
338            a.        On the First Cause of Action, judgment against Defendants

339            b.        On the Second Cause of Action, judgment against Defendants

340            c.        On the Third Cause of Action, judgment against Defendants

341            d.        On the Fourth Cause of Action, judgment against Defendants

342            e.        On the Fifth Cause of Action, judgment against Defendants

343            f.        On the Sixth Cause of Action, judgment against Defendants

344            g.        On the Seventh Cause of Action, judgment against Defendants

345            Respectfully submitted

                                                           15
               Case 1:18-cv-10723-ER
                  Case 1:18-cv-10723-ER Document 62 Filed
                                        Document 61  Filed  04/30/21Page
                                                          05/01/21    Page  1662of 62
                                                                         16 of



346          Dr. Chitra Karunakaran Ed.D.

347          Pro se

348          ------------------------------------------------------------------------------------------------------------

349          ------

350          Contemporaneous data narratives added to Amended Complaint, as per Judge’s

351          Leave to Amend

352          Faculty Plaintiff Dr. Chitra Karunakaran Ed.D, pleading pro se brings her Second

353   Amended Complaint for her continuing lawsuit against CUNY, an accredited, TITLE VI funded

354   MSI Minority Serving Institution for “non-reappointment, Plaintiff alleging with detailed factual

355   evidence, [1] Racial Discrimination, [2] Age Discrimination, [3] Retaliation [4] Contractual

356   breach of an active and still ongoing multi-year adjunct faculty appointment through a collective

357   bargaining agreement secured by Plaintiff’s union.

358          ------------------------------------------------------------------------------------------------------------

359           Defendant Antonio Perez on 5/11/18 assigns no cause for my “non reappointment”, even

360   after my 20 years’ continuous service, not only because lacks grace and not only because he is

361   under no legal compulsion to assign cause, but because he has NO cause! He could not assign a

362   lawful cause without provoking derisive laughter on [1] and [2] above, to perform a discriminatory

363   employment action. As President of an MSI, specifically an HSI, it is an egregious act that he used

364   his racially privileged position, to unlawfully target me due to my protected characteristics and

365   retaliated against me for my protected union activity (see below). MSI’s though designated to meet

366   the needs of significantly represented demographic groups cannot lawfully cherry pick among

367   other underrepresented         demographic groups within an MSI to advance and achieve a

368   discriminatory employment action.


                                                             16
               Case 1:18-cv-10723-ER
                  Case 1:18-cv-10723-ER Document 62 Filed
                                        Document 61  Filed  04/30/21Page
                                                          05/01/21    Page  1762of 62
                                                                         17 of



369          Specifically, re: my union activity, Defendant Perez took unlawful retaliatory employment

370   action when he asked his designee Defendant Diaz (another comparator!) to reply me, rather than

371   reply himself, when I prevailed in my questioning and Defendant Karrin Wilks admitted not even

372   1 adjunct faculty (the majority faculty in numbers and in numbers of courses taught across C was

373   represented on his Equity and Inclusion Task Force (11/2017]

374          “Equity” without representation?

375          “Inclusion” without representation?

376          All faculty regardless of appointment, are comparators. The central fact of comparator

377   status is we teach the same students. Any potential juror might reasonably conclude that excluding

378   some faculty, on the basis of their undeserved inequity, does not accomplish equity! Task Forces

379   are not routine academic committees. A Task Force by definition is tasked to accomplish a needed

380   improvement, that is challenging to accomplish, without direct participation by a diverse array of

381   stakeholders, bringing multiple perspectives to a collective enterprise, in particular a public entity,

382   CUNY, receiving Federal funding by specific statute, as in the case of an MSI, BMCC

383           Plaintiff learned, never once in person or by telephone, but solely and exclusively from

384   dismissive, punitively worded, emails that contained allegations and unfounded assertions by 2

385   named Defendants, Professors Bishop and Salam, Social Sciences, that Plaintiff’s 20- year

386   continuous, uninterrupted and invited contractual service would be (albeit discriminatorily,

387   arbitrarily and summarily) terminated.

388          These 2 Defendants in the Department of Social Sciences asserted action was taken by

389   them, against Plaintiff, because:

390          [1] Plaintiff taught her students 4 online interactive classes (out of 32 classes), during one

391   (1) 16-week semester, Spring 2018,


                                                        17
                Case 1:18-cv-10723-ER
                   Case 1:18-cv-10723-ER Document 62 Filed
                                         Document 61  Filed  04/30/21Page
                                                           05/01/21    Page  1862of 62
                                                                          18 of



392           [2] Plaintiff drew attention to the conduct of “Student” by contacting Office of Student

393   Affairs, and that Plaintiff failed to manage this 1 student’s repeated non-compliance with signed

394   and agreed upon Syllabus requirements between each Student and Plaintiff. Plaintiff asserts that

395   since named Defendants in the Office of Student Affairs had established a BART Behavioral

396   Assessment Response Team mechanism, operating since 2012, for monitoring and modifying

397   student conduct, any Professor, under the above- referenced dispensation of BART, is not

398   permitted to take any action re: students’ conduct, except refer any student, to OSA/BART for

399   timely effective intervention, by OSA/BART.

400           Judge, let it be noted [1] and [2] above, comprise the sum and substance of Department of

401   Social Sciences’ discriminatory employment action against Plaintiff.

402           On [1] Plaintiff argues that she followed all specific and general guidelines set forth in the

403   Adjunct Faculty Handbook version obtaining in Spring 2018. The Adjunct Faculty Handbook

404   2018 is the prime contractual instrument that defines adjunct faculty teaching service to the college

405   and the university during any semester including Spring 2018. This same Adjunct Faculty

406   Handbook in its opening comprehensive statement says:

407   “Expectations for Adjunct Faculty
408   Adjunct faculty are expected to strive for excellence in teaching. BMCC’s highest priority is to improve
409   student success, so all faculty are encouraged to develop effective pedagogy. BMCC’s student
410   population is culturally and linguistically diverse, many of whom are the first in their families to attend
411   college; research shows that our students benefit from active engagement both inside and outside the
412   classroom. All faculty are required to submit verification of attendance, final grades, and any other
413   required information on time. All faculty are required to use their BMCC email and check it regularly.
414   Faculty are encouraged to use the wide range of resources available to support academic excellence and
415   to share their own expertise in the spirit of contributing to a vibrant learning community and to BMCC’s
416   commitment to student success.”
417           ------------------------------------------------------------------------------------

418           On [1] Plaintiff further argues that 4 out of 32 classes in a 16-week semester emphatically

419   do not constitute an online course, by BMCC’s own definition. First, Blackboard is available to



                                                              18
               Case 1:18-cv-10723-ER
                  Case 1:18-cv-10723-ER Document 62 Filed
                                        Document 61  Filed  04/30/21Page
                                                          05/01/21    Page  1962of 62
                                                                         19 of



420   ALL faculty. Second, BMCC itself has noted 2 (two) definitional criteria for online teaching in

421   any semester:

422          “Hybrid” courses are taught 50% online

423          “Fully online” courses are taught 100% online.

424          In a decade, when all colleges are scrambling to provide increased online instruction to

425   students (who often are far ahead of faculty in their use of applications, platforms, architecture and

426   digital environments) BMCC was concerned that my students got 4 classes of intensive assigned

427   readings and in-textbook research, for beginning students who only ‘read’ their smartphone

428   screens! A Pathways Psychological Science course urgently needs to encourage reading and

429   writing in a sustained manner at the student’s own pace with in-built movement from assignment

430   to assignment. My students, because they read researched and wrote intensively for 4 online

431   sessions, undisturbed and interacting with Plaintiff, expressed surprise that there so many “ideas”

432   meaning theorists and theoretical perspectives about the Science of Behavior” “PSYScience of i”

433   (my own coinage) is the science closest to our beginning students’ own personalities and daily

434   lives, when they study STEM courses.

435          My syllabus delivery in Spring 2018 was neither hybrid nor fully online, as proven by the

436   fact, alleged and acknowledged by named Defendant Bishop, chair Social Sciences that I taught 4

437   out of 32 classes online.

438          One-eighth of all classes is not 50% and certainly not 100%.

439          Therefore, employment termination, on the basis of [1] violates my union contractual

440   obligation of syllabus delivery as per Adjunct Faculty Handbook applicable to all adjunct faculty.

441          Further elucidating [1], “Lecture Format” frequently includes Face-to-Face [FtF] classes in

442   which no lecture occurs. A PowerPoint presentation or a video or movie, sometimes for the

                                                       19
               Case 1:18-cv-10723-ER
                  Case 1:18-cv-10723-ER Document 62 Filed
                                        Document 61  Filed  04/30/21Page
                                                          05/01/21    Page  2062of 62
                                                                         20 of



443   entirety of the class period, in a darkened classroom where no active engagement occurs, is

444   Syllabus delivered without a “Lecture” by the Professor. A field trip to a museum or even taking

445   the class to a union demonstration against an adverse CUNY budget measure, by the Board of

446   Trustees (BoT) in which students and teacher are both engaged outside a seated physical classroom

447   does not involve Lecture format. In fact, it is valuable at certain critical points in Syllabus delivery,

448   especially if a teacher wants students to read pages pre-assigned twice weekly, use critical

449   reasoning to demonstrate their understanding of a particular theorist’s perspective, as well as to

450   develop and present their own point of view, for every assigned reading. Online Syllabus delivery,

451   after the first 3-4 successive, in-person, intensive FtF classes, allows students ( even those who

452   enter late) to start working immediately in an individualized, focused way, with the help of the

453   professor and/or their peers; interact with their peers to discuss their academic interests and future

454   job aspirations related to their course readings, despite a highly disruptive extended enrollment

455   period in recent years, including Spring 2018, favored by then College President (a named

456   Defendant) in which Enrollment is touted and aggressively carried out, at the expense of student

457   Attendance, the latter being a state-mandated requirement, for continued funding.

458          The plausible reasons for a disruptive extended enrollment strategy are possibly executive

459   compensation raises awarded to College Presidents for a variety of criteria, including, possibly

460   enrollment. One significant event that I have noticed every semester, including Spring 2018, is

461   that there is a fall-off in Attendance after students receive their federal Pell grants! Something to

462   investigate for USDoE.

463          The point of this detailed explanation is to show that students who enter class on the first

464   day of class, ready to work, are not penalized by distractions or by late enrolling late arriving, or




                                                         20
                  Case 1:18-cv-10723-ER
                     Case 1:18-cv-10723-ER Document 62 Filed
                                           Document 61  Filed  04/30/21Page
                                                             05/01/21    Page  2162of 62
                                                                            21 of



465   suddenly departing, students who needed to change or drop courses for a variety of factors, often

466   beyond their control.

467          Case in Point: “Student” according to the on-site campus adviser, the late Peter Roberts

468   told Plaintiff that “Student” enrolled on the very last day of enrollment. By the time “Student”

469   entered my course, she had become a casualty of the College President’s enrollment policy,

470   missing the first 3 Face to Face intensive interactive Lecture Format classes, of a Pathways Science

471   course in Psychology that is required, to graduate.

472          I affirm from direct lived experience in my classroom during Spring semester 2018, “The

473   Student” was not even minimally well served from the beginning to the end of her enrollment

474   (with lack of Attendance) in my course, by either Social Sciences or Office of Student Affairs or

475   indeed the College President. “Plaintiff” holds them collectively accountable for not serving this

476   Student and possibly, others. The College President left BMCC service almost immediately

477   thereafter, so it was not possible to query him on negligence of service to “The Student.” No true

478   teacher is content, unless every student in every one of her classes is served. “The Student”

479   deserved substantially better conduct support from OSA/BART, so she could become a successful

480   learner.

481          Defendant Bishop, Chair, Social Sciences violated Article 20. Intent of the collective

482   bargaining agreement on 2 counts:

483          She pre-emptively stated in an email 2/27 that instructing my students through rigorous

484   reading and response online 4 out of 32 classes was “grounds for non-reappointment” Plaintiff

485   found no such pre-emptive provision in the union contract or the Adjunct Faculty Handbook

486              Defendant Bishop then emailed me to provide “immediate assurance” that I would teach

487   my classes in person. I was delighted to do so. After I provided that “immediate assurance” within


                                                      21
                 Case 1:18-cv-10723-ER
                    Case 1:18-cv-10723-ER Document 62 Filed
                                          Document 61  Filed  04/30/21Page
                                                            05/01/21    Page  2262of 62
                                                                           22 of



488   hours, in a turnaround email that very same day 2/27, she ignored my response. It was as if I had

489   never given her and other high-level functionaries that required and happily provided “immediate

490   assurance.” I received no follow up email acknowledgment from Defendant Bishop that she had

491   either accepted or rejected my readily proffered “immediate assurance.”

492           Article 20.1 Intent:

493   “The parties agree to use their best efforts to encourage the informal and prompt settlement of
494   complaints and grievances which may arise between the PSC, the employees, and the University. The
495   orderly processes hereinafter set forth will be the sole method used for the resolution of all complaints
496   and grievances.”
497           Defendant Bishop instead, went straight for the jugular, alleging in her very fist email to

498   me, dated 2/27 that teaching 4 classes online out of 32 is “grounds for non-reappointment.” This

499   pre-emptive overkill style of leadership without concerns for required due process had gotten

500   Defendant Bishop into trouble before in a case 16-cv-10562 filed against her by a male white self-

501   ascribed Latino professor in my same department just 2 years earlier, wherein he stated that a

502   Black student called him “a d….k” in front of the entire class.” That Plaintiff asserted Defendant

503   Bishop staid to him “How can I be racist? I am the victim of racism.” Subsequent racial

504   discrimination against him by Defendant Bishop, followed. The case presided over by senior

505   district judge William Pauley III dismissed the case with Prejudice against Defendant Bishop and

506   Defendant President Perez. This aggrieved professor (whom I have never met or interacted with

507   in any way) was terminated 2016, when the College called Security on him and he was escorted

508   out of his own classroom. He had taken the action of calling Security on a racially offensive

509   Student.

510           “Plaintiff” similarly alleges that “Student” in my afternoon Section #1500 class, racially

511   profiled Plaintiff, upon first meeting me, face to face with the words “You suck. You don’t know

512   anything.” As an Asian with Indian ethnicity, foreign born brown immigrant, it is reasonable for

513   me or any potential juror to adduce that she took in the totality of my protected physical
                                                          22
               Case 1:18-cv-10723-ER
                  Case 1:18-cv-10723-ER Document 62 Filed
                                        Document 61  Filed  04/30/21Page
                                                          05/01/21    Page  2362of 62
                                                                         23 of



514   characteristics, and body language in that few moments when she made the statement in front of

515   approx. 6-8 attending students at the end of class 2/27. She made this same statement again om 2

516   other occasions to me in class. It would be reasonable for me or any potential juror to adduce that

517   this student, bigger and certainly stronger than I, was reasonably certain, relying on prevailing

518   racialized stereotypes (even if these stereotypes are positive), about Asians, I would remain silent

519   in the face of her mocking verbal abuse, would not confront her or call Security for her removal.

520   I reported her unacceptable statement instead, later that day, after due consideration, to the office

521   of Student Affairs. Defendant Wentworth of OSA. Apparently, he did not think it was necessary

522   to inform Plaintiff that he had the student sign some “some forms” and even later to disclose to me

523   that he had “closed the case” …. “quickly” 3/13. I was not informed until THREE weeks later

524   4/6, long after midterms

525          This signing of “some forms” given to her by Defendant Wentworth, 3/13 apparently

526   emboldened “Student” to continue to attend highly infrequently a few more classes during which

527   she repeatedly disrupted my class (she stopped attending when she failed her midterms but stayed

528   online, did no further Syllabus assignments, avoided being observed by not attending, 3/22

529   ordered by Dean Erwin Wong of Academic Affairs, entered and left multiple times my class 3/13,

530   came into my office 3/27, attempted to grab midterm exam scans from my left hand, exiting my

531   office abruptly when she learned her score. This last contact incident of 3/27 was observed by an

532   eyewitness, an HEO assigned from Academic Affairs to my offsite campus and upon information

533   and belief is supervised by Defendant Antonette McKain, of Academic Affairs who initially

534   emailed my Department on my 4 classes of online instruction, at CITH.

535          BMCC Defendants Bishop and Salam violated Plaintiff’s rights and protections under

536   union contract Article 8


                                                       23
               Case 1:18-cv-10723-ER
                  Case 1:18-cv-10723-ER Document 62 Filed
                                        Document 61  Filed  04/30/21Page
                                                          05/01/21    Page  2462of 62
                                                                         24 of



537          Article 8: Non-Discrimination

538          8.1 Neither the University nor the Union will interfere with, restrain or coerce the

539   employees covered by this Agreement because of membership in or non-membership in or lawful

540   activity on behalf of the Union. Neither the University nor the Union will discriminate in respect

541   to hire, tenure of employment or any terms or conditions of employment of any employee covered

542   by this Agreement because of sex, race, national origin, religion, sexual orientation, political belief

543   or membership in, or lawful activity on behalf of the Union. The University and the Union shall

544   comply with applicable provisions of federal, state and municipal laws and ordinances regarding

545   discrimination in employment because of age or because of disability.

546

547          I assert I was discriminated on the basis of my lawful, protected union activity of

548   employment.

549          1. Defendant Perez violated provisions for hiring and retention of adjunct faculty during

550              the 5 year “pilot phase” by discriminatory “non reappointment” Pilot” by definition

551              means that decisions and actions are taken after conclusion of the pilot, which is an

552              experimental study phase, before a plan is formulated, unless the pilot is suspended. It

553              was not.

554                          Multi-year Appointments for Teaching Adjuncts
555                                                              June 16, 2016

556       l. The parties will enter into a pilot program for five academic years beginning with
557           the 2016-2017 academic year through the end of the 2020-2021 academic year.
558           Three-year appointments made within the five-year period shall remain in effect
559           for the term of each appointment. The parties will meet no later than June 30,
560           2020, to determine whether to continue the pilot program as specified in this


                                                        24
               Case 1:18-cv-10723-ER
                  Case 1:18-cv-10723-ER Document 62 Filed
                                        Document 61  Filed  04/30/21Page
                                                          05/01/21    Page  2562of 62
                                                                         25 of



561           Agreement or to modify the pilot program. If the parties are unable to agree to
562           continue or to modify the pilot program, the terms regarding adjunct appointments
563           will revert to those expressed in the 2007-2010 collective bargaining agreement.


564   2. An employee who has served as a teaching adjunct and who has taught at least six (6)
565      contact teaching hours per semester within the same department of the college for the
566      10 most recent consecutive semesters (excluding summer sessions) preceding the
567      effective date of the three-year appointment shall be considered for a three-year
568      appointment, subject to the comprehensive review and assessment referenced in
569      paragraph "4" below. Up to four semesters of substitute service in a teaching title within
570      the same department of the college may be counted as qualifying service. The first
571      three-year appointments shall begin in the Fall 2017 semester and will continue to be
572      available starting in each fall semester through Fall 2020. Adjuncts shall be notified on
573      or before May 15 concerning appointment or non-reappointment for a three-year
574      period.


575            In rare instances in which a department Personnel and Budget Committee
576            determines that an eligible adjunct will not be reappointed to a three-year
577            appointment but could benefit from a one-year appointment and additional
578            guidance, the adjunct shall be appointed to a one-year appointment. At the end
579            of the one-year appointment, the adjunct must be considered for a three-year
580            appointment.


581   3. As a one-time transition due to the implementation of this *pilot* program, those
582      adjuncts who have taught at least six (6) classroom contact hours per semester within
583      the same department at the same college for 14 out of the last 18 consecutive semesters
584      (excluding summer sessions) preceding the 2016-17 academic year including the four
585      semesters (excluding summer sessions) immediately preceding the 2016-17 academic


                                                       25
               Case 1:18-cv-10723-ER
                  Case 1:18-cv-10723-ER Document 62 Filed
                                        Document 61  Filed  04/30/21Page
                                                          05/01/21    Page  2662of 62
                                                                         26 of



586      year and who are eligible for a two-semester appointment for the Fall 2016 and Spring
587      2017 semesters under Article               shall receive a two-year appointment for the
588      2016* 17 and 2017-18 academic years, without the necessity of a comprehensive
589      review, but subject to sufficiency of registration and changes in curriculum. Up to
590      four semesters of substitute service in a teaching title within the same department of
591      the college may be counted as qualifying service. An adjunct who believes that he/she
592      meets the eligibility requirements for this two-year appointment must file a notice of
593      interest with his/her department chair no later than October 15, 2016. Filing a notice of
594      interest shall be a precondition to receiving consideration for a two-year appointment.
595      It is understood that adjuncts who receive these initial two-year appointments will
596      receive a comprehensive review during said period and will be considered for a three-
597      year appointment effective beginning in the 2018-19 academic year, on the same basis
598      as other adjuncts, as set forth in paragraph "4" below. Adjuncts who file a notice of
599      interest shall be notified on or before February 1, 2017, confirming their appointment
600      to a two-year appointment or notifying them of their lack of eligibility therefor.


601   4. To receive a three-year appointment, an adjunct who meets the service requirements
602      must receive the positive recommendation of his/her department P&B committee and
603      of the college President, or his/her designee [e.g., Provost, Dean]. The
604      recommendations shall be based upon a comprehensive review of the adjunct's
605      performance and the fiscal and programmatic needs of the department and/or the
606      college.


607   5. Adjuncts who receive three-year appointments shall be considered for a subsequent
608      three-year appointment, subject to a comprehensive review of the adjunct's
609      performance and an assessment of the fiscal and programmatic needs of the department
610      and/or the college, as referenced in paragraph "4" above. Consistent with paragraph "2"
611      above, if an adjunct serving in a three-year appointment is appointed to teach as a
612      substitute in the same department of the college within the three-year period, such
613      substitute appointment shall not serve to disqualify the adjunct from consideration for
                                                       26
               Case 1:18-cv-10723-ER
                  Case 1:18-cv-10723-ER Document 62 Filed
                                        Document 61  Filed  04/30/21Page
                                                          05/01/21    Page  2762of 62
                                                                         27 of



614      another three-year appointment as an adjunct at the conclusion of the current three-year
615      appointment period or thereafter, if the substitute appointment continues beyond the
616      conclusion of the current three-year appointment period but ends within the pilot
617      period. Consistent with section.
618   6. 6.4.d of the Bylaws of the Board of Trustees, there is no presumption of continuous
619      appointments. Adjuncts shall be notified on or before May 15 th of the third year of
620      their current three-year appointment concerning reappointment or non-
621      reappointment for a successive three-year period.
622   7. During the three-year appointment period, the adjunct shall follow existing
623      departmental policies regarding student evaluations; it is understood that the weight to
624      be accorded student evaluations in the comprehensive review process is a matter of
625      academic judgment. At least one 50-minute teaching observation shall be conducted
626      during the three-year period, [Social Sciences failed to undertake teaching
627      observations]


628   8. During the three-year appointment period, the adjunct shall be assigned a minimum of
629      six (6) classroom contact hours in each Fall and Spring semester but shall have no
630      entitlement to a particular course(s) or schedule.


631   9. Should a department be unable to offer an adjunct a minimum of six (6) classroom
632      contact hours in a given semester, the department chair shall offer the adjunct either:
633      A) an academically appropriate non-teaching adjunct appointment in the current
634      semester for an equivalent number of hours at the non-teaching rate; or B) an additional
635      teaching assignment of the number of hours of the contact hour deficit within the
636      following two semesters or summer session. For those adjuncts who receive their
637      primary health insurance by virtue of their adjunct employment at the college and who
638      would lose the health insurance if their assignment at the college fell below six (6)
639      contact hours in any given semester, department chairs shall make every effort to give
640      such adjunct a nonteaching assignment in the same semester as the contact hour deficit
641      sufficient to maintain health insurance; for these purposes only, one non-teaching hour
642      shall be deemed equivalent to ().4 teaching contact hour.

                                                       27
               Case 1:18-cv-10723-ER
                  Case 1:18-cv-10723-ER Document 62 Filed
                                        Document 61  Filed  04/30/21Page
                                                          05/01/21    Page  2862of 62
                                                                         28 of



643                   A semester in which an adjunct's workload falls below six (6) contact
644            hours for reasons other than his/her declination to teach continues to count as 6
645            contact teaching hours of service toward eligibility for the following: subsequent
646            three-year adjunct appointments; movement in salary schedule (Article 24.2.(b));
647            waiver of tuition (Article 29.3); Adjunct
648                   Professional Development Fund (Appendix B).

649   10. An adjunct may discuss with his/her department chair his/her course and scheduling
650      preferences. The department chair may consider the adjunct's expressed preferences -
651      just as the expressed preferences of full-time faculty are considered -- but the
652      department chair retains the final authority to determine who will be assigned to teach
653      which courses and when the courses will be offered. If an adjunct declines to teach
654      more than one course as assigned by the department chair during the              period,
655      the three-year appointment shall be considered null and void.


656                   Notwithstanding the above, an adjunct serving in a three-year appointment
657           may seek to be excused for up to one semester upon the submission of
658           documentation satisfactory to the college's Office of Human Resources
659           establishing the need for such owing to l) the adjunct's own illness; 2) the need to
660           care for an ill member of the adjunct's immediate family; 3) the need to care for a
661           newborn child or a newly adopted child, adopted at up to five (5) years of age; or
662           4) receipt of an academic grant or fellowship that involves fulltime commitment
663           or absence. If approved, such one-semester break in service shall not serve to
664           disqualify the adjunct from consideration for another three-year appointment at
665           the conclusion of the current three-year appointment.


666   11. Adjuncts who receive a [two-year] or three-year appointment under this provision will
667      earn 12 contact hours per year of personal illness/emergency leave, which may be
668      accrued up to a maximum of [36 contact hours] Adjuncts who are reappointed to a
669      three-year appointment may carry over up to 36 contact hours of leave. An adjunct is



                                                       28
               Case 1:18-cv-10723-ER
                  Case 1:18-cv-10723-ER Document 62 Filed
                                        Document 61  Filed  04/30/21Page
                                                          05/01/21    Page  2962of 62
                                                                         29 of



670     not entitled to carry over the leave to an appointment other than a three-year
671     appointment, nor is an adjunct entitled to receive a payout for unused days.


672       I l . Adjuncts who receive a three-year appointment continue to be subject to
673           discharge for just cause, subject to the Grievance and Arbitration article (Article
674           20) and not to Article 21 of the collective bargaining agreement.


675        BMCC and CUNY violated due process requirements of CUNY’s EO and ND.
676

677          Any potential juror’s careful reading of “THE CITY UNIVERSITY OF NEW YOK

678   POLICY ON EQUAL OPPORTUNITY AND NON DISCRIMINATION” as obtaining in the year

679   of Spring 2018, might reasonably infer that Defendant President Perez did not follow the mandated

680   requirements for due process contained in this document and actually terminated Plaintiff’s service

681   while the CDO was investigating [Pages 1-17 appended]

682

683          Plaintiff alleges that Defendant Perez egregiously violated due process provisions, filing

684   provisions, data gathering provisions of CUNY own EO&ND Policies and Procedures, in all

685   procedural details by terminating my service while his hand-picked CDO had not even begun

686   begun collecting data in real time on my Complaint filed with her Office 3/18.

687          Plaintiff further respectfully requests this court to order Defendant Perez to provide proof

688   that an investigation was conducted as per CUNY own EO&ND and a report was released. No

689   such report, nor even a required Complaint FORM was ever given to this Plaintiff, for filing and

690   submission by Plaintiff to CUNY.

691          I. Policy on Equal Opportunity and Non-Discrimination




                                                      29
               Case 1:18-cv-10723-ER
                  Case 1:18-cv-10723-ER Document 62 Filed
                                        Document 61  Filed  04/30/21Page
                                                          05/01/21    Page  3062of 62
                                                                         30 of



692          The City University of New York (“University” or “CUNY”), located in a historically

693   diverse municipality, is committed to a policy of equal employment and equal access in its

694   educational programs and activities.      Diversity, inclusion, and an environment free from

695   discrimination are central to the mission of the University.

696

697          It is the policy of the University—applicable to all colleges and units— to recruit, employ,

698   retain, promote, and provide benefits to employees (including paid and unpaid interns) and to

699   admit and provide services for students without regard to race, color, creed, national origin,

700   ethnicity, ancestry, religion, age, sex (including pregnancy, childbirth and related conditions),

701   sexual orientation, gender, gender identity, marital status, partnership status, disability, genetic

702   information, alienage, citizenship, military or veteran status, status as a victim of domestic

703   violence/stalking/sex offenses, unemployment status, or any other legally prohibited basis in

704   accordance with federal, state and city laws.1

705

706          It is also the University’s policy to provide reasonable accommodations when appropriate

707   to individuals with disabilities, individuals observing religious practices, employees who have

708   pregnancy or childbirth-related medical conditions, or employees who are victims of domestic

709   violence/stalking/sex offenses.

710

711          This Policy also prohibits retaliation for reporting or opposing discrimination or

712   cooperating with an investigation of a discrimination complaint.

713          Prohibited Conduct Defined




                                                       30
               Case 1:18-cv-10723-ER
                  Case 1:18-cv-10723-ER Document 62 Filed
                                        Document 61  Filed  04/30/21Page
                                                          05/01/21    Page  3162of 62
                                                                         31 of



714          Discrimination is treating an individual differently or less favorably because of his or her

715   protected characteristics—such as race, color, religion, sex, gender, national origin, or any of the

716   other bases prohibited by this Policy.

717                                            As a public university system, CUNY adheres to federal,

718   state and city laws and regulations regarding nondiscrimination and affirmative action. Should

719   any federal, state or city law or regulation be adopted that prohibits discrimination based on

720   grounds or characteristics not included in this Policy, discrimination on those additional bases will

721   also be prohibited by this Policy.

722          Retaliation is adverse treatment of an individual because he or she made a

723   discrimination complaint, opposed discrimination, or cooperated with an investigation of a

724   discrimination complaint.

725          II. Discrimination and Retaliation Complaints

726          The City University of New York is committed to addressing discrimination and retaliation

727   complaints promptly, consistently and fairly. There shall be a Chief Diversity Officer at every

728   college or unit of the University, who shall be responsible for, among other things, addressing

729   discrimination and retaliation complaints under this Policy. There shall be procedures for making

730   and investigating such complaints, which shall be applicable at each unit of the University.

731          IV. Responsibility for Compliance

732          The President of each college of the University, the CUNY Executive Vice Chancellor and

733   Chief Operating Officer, and the Deans of the Law School, Graduate School of Journalism, School

734   of Public Health and School of Professional Studies and Macauley Honors College, have ultimate

735   responsibility for overseeing compliance with these policies at their respective units of the

736   University. In addition, each vice president, dean, director, or other person with managerial


                                                       31
               Case 1:18-cv-10723-ER
                  Case 1:18-cv-10723-ER Document 62 Filed
                                        Document 61  Filed  04/30/21Page
                                                          05/01/21    Page  3262of 62
                                                                         32 of



737   responsibility, including department chairpersons and executive officers, must promptly consult

738   with the Chief Diversity Officer at his or her college or unit if he or she becomes aware of conduct

739   or allegations of conduct that may violate this policy. All members of the University community

740   are required to cooperate in any investigation of a discrimination or retaliation complaint.

741          Part of Policies and Procedures adopted and approved effective November 27, 2012,

742   Cal.No.4; and revised policy amended and adopted December 1, 2014, Cal. No. C., with effective

743   date of January 1, 2015; Cal. Item C.

744          COMPLAINT PROCEDURES UNDER THE CITY UNIVERSITY OF NEW

745   YORK’S POLICY ON EQUAL OPPORTUNITY AND NONDISCRIMINATION1

746          1. Reporting Discrimination and/or Retaliation

747           The University is committed to addressing discrimination and/or retaliation complaints

748   promptly, consistently and fairly. Members of the University community, as well as visitors, may

749   promptly report any allegations of discrimination or retaliation to the individuals set forth below:

750           A. Applicants, employees, visitors and students with discrimination complaints should

751   raise their concerns with the Chief Diversity Officer at their location.

752           C. There are separate procedures under which applicants, employees, visitors and students

753   may request and seek review of a decision concerning reasonable accommodations for a disability,

754   which are set forth in CUNY’s Procedures on Reasonable Accommodation. (include link)

755           2. Preliminary Review of Employee, Student, or Visitor Concerns

756           Individuals who believe they have experienced discrimination and/or retaliation

757   should promptly contact the Chief Diversity Officer at their location to discuss their

758   concerns, with or without filing a complaint. Following the discussion, the Chief Diversity

759   Officer will inform the complainant of the options available. These include seeking informal


                                                       32
               Case 1:18-cv-10723-ER
                  Case 1:18-cv-10723-ER Document 62 Filed
                                        Document 61  Filed  04/30/21Page
                                                          05/01/21    Page  3362of 62
                                                                         33 of



760   resolution of the issues the complainant has encountered or the college conducting a full

761   investigation. Based on the facts of the complaint, the Chief Diversity Officer may also

762                                           1 These Procedures govern any complaint of discrimination

763   and/or retaliation, except complaints of sexual harassment and sexual violence, which are covered

764   by CUNY’s Sexual Misconduct Policy. These procedures are applicable to all of the units and

765   colleges of the University. The Hunter College Campus Schools may make modifications to these

766   procedures, subject to approval by the University, as appropriate to address the special needs of

767   their elementary and high school students.

768           These Procedures are intended to provide guidance for implementing the University Policy

769   on Equal Opportunity and Non-Discrimination. These Procedures do not create any rights or

770   privileges on the part of any others.

771           The University reserves the right to alter, change, add to, or delete any of these procedures

772   at any time without notice.

773           advise the complainant that his or her situation is more suitable for resolution by another

774   entity within the University.

775           3. Filing a Complaint

776           Following the discussion with the Chief Diversity Officer, individuals who wish to pursue

777   a complaint of discrimination and/or retaliation should be provided with a copy of the University’s

778   complaint form. [To the best of Plaintiff recollection, she was never offered such a form]

779   Complaints should be made in writing whenever possible, including in cases where the

780   complainant is seeking an informal resolution.

781           4. Informal Resolution




                                                       33
                  Case 1:18-cv-10723-ER
                     Case 1:18-cv-10723-ER Document 62 Filed
                                           Document 61  Filed  04/30/21Page
                                                             05/01/21    Page  3462of 62
                                                                            34 of



782           Individuals who believe they have been discriminated or retaliated against may choose to

783   resolve their complaints informally.      Informal resolution is a process whereby parties can

784   participate in a search for fair and workable solutions. The parties may agree upon a variety of

785   resolutions, including but not limited to modification of work assignment, training for a

786   department, or an apology. The Chief Diversity Officer will determine if informal resolution is

787   appropriate in light of the nature of the complaint. Informal resolution requires the consent of both

788   the complainant and the respondent and suspends the complaint process for up to thirty (30)

789   calendar days, which can be extended upon consent of both parties, at the discretion of the Chief

790   Diversity Officer.

791           Resolutions should be agreed upon, signed by, and provided to both parties. Once both

792   parties reach an informal agreement, it is final. Because informal resolution is voluntary, sanctions

793   may be imposed against the parties only for a breach of the executed voluntary agreement.

794           The Chief Diversity Officer or either party may at any time, prior to the expiration of thirty

795   (30) calendar days, declare that attempts at informal resolution have failed. Upon such notice, the

796   Chief Diversity Officer may commence a full investigation.

797           If no informal resolution of a complaint is reached, the complainant may request that the

798   Chief Diversity Officer conduct a full investigation of the complaint.

799           5. Investigation

800           A full investigation of a complaint may commence when it is warranted after a review of

801   the complaint, or after informal resolution has failed.

802           It is recommended that the intake and investigation include the following, to the extent

803   feasible:




                                                       34
               Case 1:18-cv-10723-ER
                  Case 1:18-cv-10723-ER Document 62 Filed
                                        Document 61  Filed  04/30/21Page
                                                          05/01/21    Page  3562of 62
                                                                         35 of



804           a.   Interviewing the complainant.       In addition to obtaining information from the

805   complainant (including the names of any possible witnesses), the complainant should be informed

806   that an investigation is being commenced, that interviews of the respondent and possibly other

807   people will be conducted, and that the

808          President2 will determine what action, if any, to take after    the investigation is

809   completed.
810           b. Interviewing the respondent. In addition to obtaining information from the respondent

811   (including the names of any possible witnesses), the respondent should be informed that a

812   complaint of discrimination has been received and should be provided a copy of the complaint

813   unless circumstances warrant otherwise. Additionally, the respondent should be informed that an

814   investigation has begun, which may include interviews with third parties, and that the President

815   will determine what action, if any, to take after the investigation is completed. A respondent

816   employee who is covered by a collective bargaining agreement may consult with, and have, a

817   union representative present during the interview.

818           The respondent must be informed that retaliation against any person who files a complaint

819   of discrimination, participates in an investigation, or opposes a discriminatory employment or

820   educational practice or policy is prohibited under this policy and federal, state, and city laws. The

821   respondent should be informed that if retaliatory behavior is engaged in by either the respondent

822   or anyone acting on his/her behalf, the respondent may be subject to disciplinary charges, which,

823   if sustained, may result in penalties up to and including termination of employment, or permanent

824   dismissal from the University if the respondent is a student.




                                                       35
               Case 1:18-cv-10723-ER
                  Case 1:18-cv-10723-ER Document 62 Filed
                                        Document 61  Filed  04/30/21Page
                                                          05/01/21    Page  3662of 62
                                                                         36 of



825           c. Reviewing other evidence. The Chief Diversity Officer should determine if, in addition

826   to the complainant, the respondent, and those persons named by them, there are others who may

827   have relevant information regarding the events in question, and speak with them. The Chief

828   Diversity Officer should also review documentary evidence that may be relevant to the complaint.

829          6. Withdrawing a Complaint

830          A complaint of discrimination may be withdrawn at any time during the informal resolution

831   or investigation process.    Only the complainant may withdraw a complaint.             Requests for

832   withdrawals must be submitted in writing to the Chief Diversity Officer. The University reserves

833   the right to continue with an investigation if it is warranted. In a case where the University decides

834   to continue with an investigation, it will inform the complainant.

835           In either event, the respondent must be notified in writing that the complainant has

836   withdrawn the complaint and whether University officials have determined that continuation of

837   the investigation is warranted for corrective purposes.

838            2 References to the President in these Procedures refer to the Executive Vice Chancellor

839   and Chief Operating Officer and the Deans of the Law School, Graduate School of Journalism,

840   CUNY School of Public Health, School of Professional Studies and Macauley Honors College,

841   wherever those units are involved, rather than a college.

842          7. Timeframe

843           While some complaints may require extensive investigation, whenever possible, the

844   investigation of a complaint should be completed within sixty (60) calendar days of the receipt of

845   the complaint.

846           8. Action Following Investigation of a Complaint a. Promptly following the completion

847   of the investigation, the Chief Diversity Officer will report his or her findings to the President. In


                                                       36
               Case 1:18-cv-10723-ER
                  Case 1:18-cv-10723-ER Document 62 Filed
                                        Document 61  Filed  04/30/21Page
                                                          05/01/21    Page  3762of 62
                                                                         37 of



848   the event that the respondent or complainant is a student, the Chief Diversity Officer will also

849   report his or her findings to the Chief Student Affairs Officer.

850           b. Following such report, the President will review the complaint investigation report and,

851   when warranted by the facts, authorize such action as he or she deems necessary to properly correct

852   the effects of or to prevent further harm to an affected party or others similarly situated. This can

853   include commencing action to discipline the respondent under applicable University Bylaws or

854   collective bargaining agreements.

855           c. The complainant and the respondent should be apprised in writing of the outcome and

856   action, if any, taken as a result of the complaint.

857           d. The President will sign a form that will go into each investigation file, stating what, if

858   any, action will be taken pursuant to the investigation.

859           e. If the President is the respondent, the Vice Chancellor of Human Resources

860   Management will appoint an investigator who will report his/her findings to the Chancellor. The

861   Chancellor will determine what action will be taken. The Chancellor’s decision will be final.

862           9. Immediate Preventive Action

863           The President may take whatever action is appropriate to protect the college community

864   in accordance with applicable Bylaws and collective bargaining agreements.

865           10. False and Malicious Accusations

866           Members of the University community who make false and malicious complaints of

867   discrimination, as opposed to complaints which, even if erroneous, are made in good faith, will be

868   subject to disciplinary action.

869           11. Anonymous Complaints




                                                        37
                 Case 1:18-cv-10723-ER
                    Case 1:18-cv-10723-ER Document 62 Filed
                                          Document 61  Filed  04/30/21Page
                                                            05/01/21    Page  3862of 62
                                                                           38 of



870             All complaints will be taken seriously, including anonymous complaints. In the event that

871   a complaint is anonymous, the complaint should be investigated as thoroughly as possible under

872   the circumstances.

873             12. Responsibilities

874             a. Responsibilities of the President:

875               Appoint a Chief Diversity Officer responsible for addressing complaints under this

876   Policy

877               Ensure that the Chief Diversity Officer is fully trained and equipped to carry out his/her

878   responsibilities.

879               Ensure that managers receive training on the Policy. (Evidence needed that Soc Sci Dept

880   Chair received this training)

881                Annually disseminate the Policy and these Procedures to the entire college community

882   and include the names, titles and contact information of all appropriate resources at the college. t

883   Such information should be widely disseminated, including placement on the college website.

884             b. Responsibilities of Managers:

885             Managers must take steps to create a workplace free of discrimination, harassment

886   and retaliation, and must take each and every complaint seriously. Managers must promptly

887   consult with the Chief Diversity Officer if they become aware of conduct that may violate the

888   Policy.

889             For purposes of this policy, managers are employees who either (a) have the authority to

890   make tangible employment decisions with regard to other employees, including the authority to

891   hire, fire, promote, compensate or assign significantly different responsibilities; or (b) have the

892   authority to make recommendations on tangible employment decisions that are given


                                                        38
               Case 1:18-cv-10723-ER
                  Case 1:18-cv-10723-ER Document 62 Filed
                                        Document 61  Filed  04/30/21Page
                                                          05/01/21    Page  3962of 62
                                                                         39 of



893   particular weight. Managers include vice presidents, deans, directors, or other persons with

894   managerial responsibility, including, for purposes of this policy, department chairpersons and

895   executive officers.

896          c. Responsibilities of the University Community-at-Large:

897                Members of the University community who become aware of allegations of

898   discrimination or retaliation should encourage the aggrieved individual to report the alleged

899   behavior.

900               All employees and students are required to cooperate in any investigation.

901   Executive Order 11246, as amended, prohibits discrimination in employment by all institutions

902   with federal contracts and requires affirmative action to ensure equal employment opportunities.

903          Title VII of the Civil Rights Act of 1964, as amended, prohibits discrimination in

904   employment (including hiring, upgrading, salaries, fringe benefits, training, and other terms,

905   conditions, and privileges of employment) on the basis of race, color, religion, national origin, or

906   sex.

907          Title VI of the Civil Rights Act of 1964 prohibits discrimination or the denial of benefits

908   because of race, color, or national origin in any program or activity receiving federal financial

909   assistance

910          Age Discrimination in Employment Act, as amended, prohibits discrimination against

911   individuals who are age 40 or older.

912           Plaintiff was discriminated due to her age, seniority based on years of service and

913   salary step increases through accruals of service with every year of service. Plaintiff was

914   present on campus when her replacement information was conveyed to the on-site College

915   Assistant. Upon information and belief Plaintiff was replaced by a younger professor with


                                                       39
               Case 1:18-cv-10723-ER
                  Case 1:18-cv-10723-ER Document 62 Filed
                                        Document 61  Filed  04/30/21Page
                                                          05/01/21    Page  4062of 62
                                                                         40 of



916   less age-defined seniority based on cumulative years of service, possibly without a doctorate

917   that also confers a higher starting step in salary.

918          Americans with Disabilities Act of 1990, as amended, prohibits discrimination due to a

919   disability including as indicated in a recent court ruling on the basis of temporal proximal

920   disability. In Plaintiff’s specific instance as “Student” s conduct events continued escalated and

921   worsened, unmediated by OSA, Plaintiff became increasingly more stressed and experienced

922   heightened threat perception from unpredictable performance of “Student” conduct, unmediated

923   by OSA’s BART. Plaintiff was impelled to take 2 days of pre-announced stress-related leave, time-

924   related absence with heightened concerns for her personal safety, on a sub-campus with sub-par

925   safety facilities, example no turnstiles or carded entry.

926           Plaintiff experienced a temporal proximal disability 3/29, 4/10, leave dates occasioned by

927   stressful conduct against her, that was unmediated by OSA, causing Plaintiff to miss work.

928   “Student”s conduct was actively and purposefully unmediated, Plaintiff experienced “heightened

929   threat perception” “Student aggressed upon her in 2 separate incidents in the early and late

930   afternoon 3/27, 1 incident in late afternoon was eye witnessed by college HEO.

931          Details are herein included, by date sequence from first day of my courses:

932   Calendar -- Discrimination/Retaliation/Contractual Breach Events Spring Semester 2018

933          1/30 Faculty Plaintiff teaches her first class of Spring 2018. All students who have not yet

934   done so, self-enroll in online program Blackboard and access Paper I guidelines to complete an in-

935   class assignment -- An Early Childhood Memory. 10 Syllabus completion points automatically

936   awarded if all guidelines, specific to Paper 1, are followed. Course Prep assignment (between

937   class meetings) to be completed before next class, requires Students to read Syllabus inside

938   Blackboard, engage with peers and Instructor by posting written comments about Syllabus


                                                        40
                 Case 1:18-cv-10723-ER
                    Case 1:18-cv-10723-ER Document 62 Filed
                                          Document 61  Filed  04/30/21Page
                                                            05/01/21    Page  4162of 62
                                                                           41 of



939   specifics and individually sign off agreeing they will fulfill ALL Syllabus requirements. “The

940   Student” does not attend. Faculty Plaintiff enforces CUNY Attendance requirements. Why? All

941   higher ed research demonstrates a positive correlation between student attendance, retention,

942   completion and graduation without costly delays especially for under-funded public colleges

943   including BMCC/CUNY

944             2/1 Plaintiff teaches her second FtF class. This is an interactive class with all attending

945   students signed into Blackboard to follow Syllabus, work independently while interactive FTF

946   demonstration Lecture is in progress. Q. is How did PSY become the Science of I [Plaintiff own

947   coinage]? How did Psych. become a scientific Discipline? I ask students if they think they ‘did’

948   Science on our first day of class when they wrote Paper I. How? They begin a list of keywords

949   they provide (and I assist) in their notebooks or phones to show how Psychological Science ‘gets

950   done’ – keyword list includes observing, remembering, writing, note-taking, recording, journal,

951   diary, personal data, memory, childhood, life stages, analysis, categories, qualitative, quantitative,

952   metadata. Students practice role play in research. Students who did Paper I, get their Papers back

953   with instructions to Save until end of semester. Students who just joined class, (due to BMCC

954   President’s policy of extended enrollment at under VoE, at the expense of retention and NYS-

955   mandated attendance requirements, complete their Paper I in the Student Lounge and in my shared

956   Office.

957             2/6 Plaintiff teaches her 3rd successive FtF class. Students who attended from the first day

958   are already becoming completing their online course prep and readings, while students who missed

959   the 1st 2 classes (as a partial consequence of President Perez extended strategy to garner enrollment

960   at the expense of NYState-mandated attendance requirements) these later arriving students




                                                         41
               Case 1:18-cv-10723-ER
                  Case 1:18-cv-10723-ER Document 62 Filed
                                        Document 61  Filed  04/30/21Page
                                                          05/01/21    Page  4262of 62
                                                                         42 of



961   complete Paper 1, before or after my course hours and must catch up with online coursework,

962   before they can move on to the next twice- weekly assignment

963          Course prep for next class which will be conducted online, requires Blackboard-based in-

964   textbook research that involves close reading of pre-assigned textbook pages, picking out

965   keywords and looking them up, for 2nd of 10 Theoretical Perspectives [TP] answering questions

966   and posing their own questions. Students must complete TP 1, before moving onto TP2 each at

967   their own pace but restricting delays in moving from one assignment to the next.

968          “The Student” does not attend. By now she has missed 1 core paper, did not show up to

969   write Paper I outside of my class hours, missed 3 classes, 3 course preps.

970          All higher ed research demonstrates a positive correlation between student attendance,

971   retention, completion and graduation without costly delays especially for publicly funded

972   universities including CUNY. (Faculty Plaintiff views herself as a Public Citizen and a Public

973   University Teacher.)

974          2/8 2/13 2/15 2/22

975          Students and I continue on Blackboard after our 3 initial intensive FTF classes, now for 4

976   contiguous online sessions dated above, to become familiar sequentially, with 4 of 10 Theoretical

977   Perspectives [TP] in Psychological Science 2/8 2/13 2/15, which included 1 intervening CUNY

978   holiday, 2/22 to intensively read 5-7 assigned TP pages per online session, write answers drawn

979   from each TP reading and interact with me and with their peers on the readings of TP 3

980   Psychoanalytic TP 4 Behaviorism TP5 Cognitive. TP 6 Social Cognitive.

981          “Student” did begin to attend 2/9, 1 day late, + missing her first three classes. It is a benefit

982   of Blackboard 24/7 access, very valuable for CUNY students many of whom have to work to pay

983   their way and earn their livelihood, (just as I, Plaintiff did, as a foreign student at Columbia U)


                                                        42
                Case 1:18-cv-10723-ER
                   Case 1:18-cv-10723-ER Document 62 Filed
                                         Document 61  Filed  04/30/21Page
                                                           05/01/21    Page  4362of 62
                                                                          43 of



 984   after missing successively, 3 FtF classes at the start of the Spring semester, to commence and

 985   complete assignments. “Student” signed the required agreement to fulfill all syllabus coursework,

 986   accessible at any time on Bb. However, she did not and never did submit the first assignment of

 987   the first day of classes, Paper I. Paper and its sequel Paper II cumulatively account for 25 % of a

 988   course grade. “Student” was offered numerous opportunities and reminders to do so, on campus,

 989   outside of class hours, as all students did, (see above) if they missed the first day of classes. The

 990   archived Blackboard course (available during Discovery) for my Spring 2018 classes will show

 991   that this student began to do less and less work to fulfill twice-weekly online course prep

 992   assignments (between in-class interactive instruction that involved role play, scripting and other

 993   and she attended FtF classes infrequently.

 994          2/27 – Students and I return to FtF classes for the remainder of the semester that ends 5/17.

 995   Plaintiff was by then terminated 5/11 but continuing to fulfill her professional responsibilities.

 996          In this 2/27 FtF session, 36 minutes of 2/27 class time go to students describing their online

 997   classwork pros and cons, while reading aloud their entries on Blackboard to their peers. Many

 998   were surprised that Psych had so many “theorists.” # said they thought before they started the

 999   course Psych was “much simpler” 2 students said they thought Psych was about psychologist’s

1000   “mind-reading” and helping people with problems including criminality. 37 minutes were given

1001   to interactive, partly demonstration Lecture on TP Humanistic as I have never in 40 semesters of

1002   teaching stuck my students in front of Powerpoint slides and have them passively copy from them.

1003   Videos are also assigned for online course prep outside of FtF classes. In the last 3 minutes of

1004   class, while I was engaging with students in the left half of class, “The Student” said loudly “You

1005   suck. You don’t know anything.” For what seemed like an endlessly long minute, I saw my new

1006   students whom I was just beginning to get to know, look at me, waiting for me to respond. I was


                                                        43
                Case 1:18-cv-10723-ER
                   Case 1:18-cv-10723-ER Document 62 Filed
                                         Document 61  Filed  04/30/21Page
                                                           05/01/21    Page  4462of 62
                                                                          44 of



1007   momentarily shocked into silence in the middle of what I was saying to another student. Culturally,

1008   as an Asian Indian, I remained silent, too shocked to speak but trying to avoid making the situation

1009   worse in front of students who were looking on and whom I was just beginning to get to know.

1010   “Student” s cold, hostile demeanor struck me, a psych teacher for 20 years, as unusual, not the

1011   norm, in a classroom.

1012          2/27 Plaintiff received an email from Defendant Bishop “making a ‘change to your

1013   schedule’ are grounds for non-reappointment.” She attached a letter dated 2/25 from Defendant

1014   McKain, whom I have never met, complaining about my online classes, she further claimed to

1015   Defendant Bishop in the email she could not reach me even though we are all on the same server

1016   we all share! I easily found her on the College list serv, it’s very accessible and helpful.

1017          2/27 Defendant Bishop changes her phrasing from “grounds for non-reappointment” to

1018          “if this is correct, then this is unacceptable.” She requires an “immediate assurance’ to

1019   teach ‘all classes FtF. It may be noted that the classes are cataloged for BMCC students as “Lecture

1020   Format” not FtF. Nowhere in the catalog are they referred to as FTF, but as Lecture Format. I had

1021   no difficulty giving her the “immediate assurance” she sought, in fact I was delighted and relieved,

1022   same day 4 hours later, before leaving my Inwood campus upon completing my “professional

1023   hour” on my campus.

1024          2/27 I, Plaintiff write the following “immediate reassurance” that Defendant Bishop

1025   requested

1026          “Subject:” “FtF classes will continue”

1027          As stated, FTF classes will continue as they have from the very first day of the semester.”

1028           Despite the “immediate assurance” I provided to all Defendant recipients, the union, and

1029   the CDO, Defendant Bishop ignored my “immediate assurance” gave me no indication whatsoever


                                                         44
                 Case 1:18-cv-10723-ER
                    Case 1:18-cv-10723-ER Document 62 Filed
                                          Document 61  Filed  04/30/21Page
                                                            05/01/21    Page  4562of 62
                                                                           45 of



1030   that she wanted me to provide additional serial reassurances in person (I have only seen her once

1031   in 20 years) by telephone, on email, on Twitter (!) to calm her. This autocratic overkill response

1032   is precisely what got her into trouble in Trujillo v BMCC case SDNY 2016 wherein Defendants

1033   President Perez and Social Sciences Chair Bishop’s pleadings were dismissed with Prejudice. I

1034   will stand corrected, if I have misread that case brought by my adjunct faculty comparator in 2016

1035   (never met him) during a period when BART already in place for 4 years, since 2012.

1036   2/27   Plaintiff asserts Declining to acknowledge and act constructively, as per PSC union
1037   contract provisions, following my immediate turnaround written “assurance” that she herself required
1038   me to provide, Defendant Bishop demonstrates she violated Article 20.1 Intent as herein quoted
1039           Contract PSC union Article 20.1 Intent:

1040           The parties agree to use their best efforts to encourage the informal and prompt settlement

1041   of complaints and grievances which may arise between the PSC, the employees, and the

1042   University.

1043           The orderly processes hereinafter set forth will be the sole method used for the resolution

1044   of all complaints and grievances.

1045           Plaintiff asserts the violation by the Chair of the Social Sciences Department of a CUNY -

1046   wide collective bargaining agreement, is the complete denial of “informal” processes and “prompt

1047   settlement” as stipulated above in Article 20.1 Intent. Defend Bishop chooses Retaliation against

1048   my protected activity as a Faculty member under union-protected contract for the semester, but

1049   Retaliation for my union activities in general during a College reaccreditation process through

1050   Middle States (details below under “whistleblowing activities”)

1051            I emailed Defendant McKain letting her know I had no trouble finding her on our server

1052   and asked her, in my email if making a person “invisible” was how she preferred to interact. I

1053   received, no reply. “The Invisible man” is a landmark in Black literature and now here she is,


                                                        45
                Case 1:18-cv-10723-ER
                   Case 1:18-cv-10723-ER Document 62 Filed
                                         Document 61  Filed  04/30/21Page
                                                           05/01/21    Page  4662of 62
                                                                          46 of



1054   turning around and making me a brown AAPI immigrant “invisible”. This points to an under-

1055   played instance of systemic, structural racism that frequently goes unacknowledged and

1056   unchallenged at BMCC.

1057          3/6 Peter Roberts, a parttime student adviser on my campus, who unbeknownst to many of

1058   us, was already terminally ill, informs me in person and I confirm in writing our face-to-face

1059   conversation that he has met with Student 3/6, “Student” will no longer be attending my class.

1060   Roberts a respected, beloved friend once said to me “I’ll be lucky if I ever get out of here alive,”

1061   He did not. He died in service at BMCC. If a Black professional with an observable ocular

1062   disability can be made by BMCC to feel this way, Plaintiff’s heartfelt question is Who is exempt

1063   from an unchallenged racialized discriminatory environment? A brown Asian female immigrant,

1064   in late adulthood, who is in a minority among minorities, a pro-equity and professional parity

1065   union activist, persevering in whistleblowing on discriminatory retaliation and exclusion,

1066   ultimately ending in termination?

1067          The 3/6 decision by Peter Roberts, to make an alternative arrangement, 3 weeks later, right

1068   around VoE submissions by faculty to the Registrar re: “Student”, was overturned …by whom?

1069   Discovery, following my pleadings herein, may yield an answer. “Student” continued to be

1070   allowed to attend despite her serial continuation of conduct events.

1071          3/12 Defendant Bishop, to her credit, herself says in an email to Defendant Wentworth “I

1072   am a little confused. What you are saying seems to imply that she (“Student”) can continue in the

1073   class she is currently in.”

1074   “Student” Conduct is explicitly stated to be under BART purview, managed by Defendant

1075   Wentworth, his job title is Student Life Manager for Student Conduct and Academic Integrity




                                                       46
                Case 1:18-cv-10723-ER
                   Case 1:18-cv-10723-ER Document 62 Filed
                                         Document 61  Filed  04/30/21Page
                                                           05/01/21    Page  4762of 62
                                                                          47 of



1076          3/13 Defendant Wentworth writes to Defendant Bishop and several named Defendants, but

1077   never communicates with me until Spring Break 4/6, though I have emailed him serially since

1078   February. Defendant Wentworth states:

1079   …”as far as the student conduct portion” [Plaintiff emphasis added!] the case is closed He goes

1080   on to write. “I have no say as to whether a student can return to a class academically.”

1081          Fact is, “Student” conduct is neither under Defendant, Chair of Social Sciences Bishop’s

1082   purview, nor under SocSci Faculty Plaintiff’s purview, as BART, under Defendant Wentworth,

1083   has oversight of ALL conduct of ALL students, including, of course “Student.” No students’

1084   conduct is exempt from BART purview.

1085          3/13 “Student” arrives punctually has not prepared her reading on Research Methods,

1086   leaves and re-enters class several times, distracting other students and me, returns at one point with

1087   a considerable amount of loose toilet paper which toilet paper “Student” models into shapes on her

1088   desk. Finally, exits class 25 mins early, I ask her to print her name in the Attendance roster, I give

1089   her only partial attendance for the in-class period. I enforce NYS mandated attendance as ALL

1090   faculty are required, no exceptions, to C&P NYS mandated ATTENDANCE requirements, into

1091   their Syllabus. President Perez in contrast tout’s enrollment at the expense of attendance, a focus

1092   that wreaks havoc on Student attendance. (see VoE Roster for Spring 2018) in this pleading. Note:

1093   Plaintiff whistle-blows this procedure of enrollment v attendance in an attempt to enforce NYS

1094   mandated attendance requirement C&P in each Faculty syllabus. VoE was the centrepiece of

1095   President Perez’ strategy to increase enrollment, at the expense of attendance. It disrupted students

1096   who were trying to attend class from the very first day of classes, while other students were caught

1097   up in late enrollment (meaning they missed classes, found they could not make up the work of

1098   those classes and dropped out of a course) Let me take the example of Spring 2018. Classes,


                                                        47
                Case 1:18-cv-10723-ER
                   Case 1:18-cv-10723-ER Document 62 Filed
                                         Document 61  Filed  04/30/21Page
                                                           05/01/21    Page  4862of 62
                                                                          48 of



1099   meaning Attendance began 1/27, mine began 1/30, however Registrar was asking faculty for

1100   enrollment on students who had never attended even 1 class between 2/20 and 3/2! In other words,

1101   a student could attend just 1 class or even perform 1 related academic activity and be considered

1102   for a Federal PELL! Students could attend 1 class or related activity and be considered as being in

1103   Attendance, however it was carefully called enrollment, not attendance. It seemed like a scam

1104   that benefited the President but disrupted Syllabus delivery and student attendance for more than

1105   4 weeks. but what was so troubling is that the students who attended from the first day and did

1106   work from the very first day had to deal with class disruptions as other students entered and left as

1107   part of an extended enrollment process. In effect a student was considered to be in attendance if

1108   they attended once in more than 4 weeks! It was due to these staggered disruptive late enrollments

1109   that I assigned work on the very first day for which students received points counting towards their

1110   final grade, from DAY 1, and after 3 intensive face to face classes, Plaintiff spared regularly

1111   attending students from the enrollment gyrations of late enrolling missing-class students by

1112   intensifying reading assignments and written submissions work online. It also significantly helped

1113   late enrolling students to go online and begin working without losing time in travel and snow

1114   disruptions delays, typical of Spring semester, including in Jan-Feb of Spring 2018.

1115          3/12 Defendant Wentworth, by now Plaintiff’s own personal favorite Crown Prince

1116   Autocrat of BART, writes to Defendant Bishop but declines to cc me, (I know about this 3/12

1117   email only AFTER my service is terminated, my exclusion maybe because I don’t count, I am

1118   adjunct contingent brown immigrant who persistently engages in her protected whistle-blowing

1119   activity to challenge a racialized, hostile work environment and protected activity.

1120          3/13 Defendant Wentworth using BART mechanism states he “closed case” “quickly”

1121   even while emails are flying between departments about how best to address above referenced


                                                        48
                Case 1:18-cv-10723-ER
                   Case 1:18-cv-10723-ER Document 62 Filed
                                         Document 61  Filed  04/30/21Page
                                                           05/01/21    Page  4962of 62
                                                                          49 of



1122   “Student”' needs.! “Student” is frequently absent and missing work she had agreed to do, and

1123   signed up to do, per our Syllabus. Defendant Wentworth closes “case” he has set up, no student

1124   of mine is ever reduced to a “case” in attendance rosters or syllabus materials and course delivery,

1125   Defendant Wentworth of his own accord, opens up “a case” then “closes it” “quickly”, does not

1126   inform me directly but informs Chair Defendant, who in turn fails to inform me about a crucial

1127   decision taken by OSA under BART that negatively and discriminatorily impacts both “Student”

1128   and Plaintiff . Because the Department Chair Defendant Bishop does not inform me of a crucial

1129   decision, I inform her supervisor Provost Defendant Wilks. My action will count as 1 of several

1130   of my whistle blower instances of inequitable action and wrongdoing, against both Student and

1131   Plaintiff. The conduct issue that impedes “Student” success is not resolved on this crucial

1132   date 3/13

1133          3/13 On the very day that Defendant Wentworth “closed the case” “quickly” “Student”

1134   attends class, arrives punctually, leaves, re-enters classroom 3 separate times during a whole-class

1135   discussion, returns with a substantial amount of loose toilet paper that she proceeds to turn into

1136   shapes on her desk. Exits class 25 mins early without signing roster. As she is about to leave, I

1137   remind her to sign the attendance roster by the exit door. She does. I award her partial attendance,

1138   will be added to other partial attendances, to calculate attendance of all students.

1139          3/12 Defendant Salam announces Adjunct Faculty workshops. Subsequently Defendant

1140   Salam announces that these workshops stand canceled for lack of rsvp’s indicating interest from

1141   adjunct faculty!

1142          3/12 Defendant Salam in same email says “the College has made some changes in the last

1143   year (2017). Adjunct faculty and Plaintiff are hearing these for the first time about changes made

1144   last year! She states Any additional absences will result in a reduction in your pay for the missed


                                                        49
                Case 1:18-cv-10723-ER
                   Case 1:18-cv-10723-ER Document 62 Filed
                                         Document 61  Filed  04/30/21Page
                                                           05/01/21    Page  5062of 62
                                                                          50 of



1145   course. This is a policy that has always been on the books (Plaintiff asks What books?), but the

1146   College is now keeping track…. If a class (face to face class) is not held in person, that will count

1147   as an absence. Plaintiff asserts Nowhere in Defendant Salam’s memo to ALL adjuncts does she

1148   state that any absence, especially causally related stress response to Student serial conduct events,

1149   would lead to termination of employment. FMLA itself would prohibit such an action.

1150          Plaintiff notes that missed classes (in my case emergency leave that was preannounced, to

1151   my Students, onsite staff and Department) are not stated by Defendant Salam as leading to

1152   Termination! Missed classes lead to salary cuts, NOT termination. Upon information and belief,

1153   no other faculty comparators were terminated or even lost pay, due to an absence. The termination

1154   is especially ironic and does amount to targeted discriminatory retaliation for whistleblowing

1155   activities dating back to 2017 and earlier., as I have never taken even 1 leave since commencing

1156   my service to BMCC in Spring 1998.

1157          Partial List of Whistle Blowing protected union activities since Plaintiff’s Spring 1998

1158   start of BMCC service, that are causally related to Retaliation by Termination 5/11

1159         1. Obtains free scan forms for adjunct faculty 1998 to achieve parity with Full time faculty.

1160             2. Obtains Computers in Adjunct Faculty Office, on an adjunct faculty-signed petition,

1161             presented by Plaintiff to then Vice President 3. Emails President Perez that if he wants

1162             to create an environmentally sustainable BMCC campus as he claims he does, he can

1163             direct every department printer to be set on long edge option so that printing can default

1164             to double sided printing to save trees! Defendant Perez thanks me with a nice reply

1165             saying he will tell “Cabinet” about my suggestion 4. Queries Defendant Perez’

1166             handpicked Faculty Dean why online classes cannot be taught through Peer faculty

1167             mentoring, which strengthens Faculty peer professional exchanges around Syllabus


                                                        50
       Case 1:18-cv-10723-ER
          Case 1:18-cv-10723-ER Document 62 Filed
                                Document 61  Filed  04/30/21Page
                                                  05/01/21    Page  5162of 62
                                                                 51 of



1168    delivery, a suggestion that was cc’d simultaneously to union President, Professor

1169    Bowen, English Department, Queens College union President often argues against what

1170    she calls “micromanaging” of the faculty enterprise by administration. 5. Queries

1171    Defendant Bishop as to Plaintiff’s interest in serving without pay on Academic Integrity

1172    committee/ working group, Defendant ignores Plaintiff’s request 6. Queries Defendants

1173    Wilks and Defendant Perez about Plaintiff request to serve without pay on Equity and

1174    Inclusion Task Force, learns that faculty comparators among adjunct faculty are totally

1175    excluded.

1176    7. Plaintiff queries Vole/CoA approach to Enrollment conflated as Attendance as ALL

1177    Faculty are mandated to Copy and Paste NYS *attendance*, requirement, not

1178    enrollment, into their Syllabus.

1179    8. Plaintiff Whistle blows OSA’s BART failed process to manage “Student” conduct,

1180    informs Plaintiff ‘s department namely Social Sciences, headed by Defendant Bishop,

1181    Office of Human Resources, (OHR) headed by Defendant Diaz, Academic Affairs,

1182    Defendant Wilks, Provost, email Office of Chief Diversity officer, emails PSC union to

1183    assert Faculty grievant rights 9 Plaintiff queries Soc Sci and Academic Affairs about

1184    SEMESTER-LONG non delivery from 2/27 - 5/7 of hard copy mail to uptown campus

1185    as retaliation. most competently prior to my whistle blowing activities especially in

1186    Spring 2018, across Department and Offices in connection with accreditation activities,

1187    enrollment v. Attendance activities 10, At or upon termination 5/11, Plaintiff was on

1188    her uptown campus when the call came through to the onsite College Assistant

1189    assigning, upon received information and belief, my Fall 2108 courses to a younger




                                             51
                 Case 1:18-cv-10723-ER
                    Case 1:18-cv-10723-ER Document 62 Filed
                                          Document 61  Filed  04/30/21Page
                                                            05/01/21    Page  5262of 62
                                                                           52 of



1190               faculty at a lower salary step, fewer years of age-related seniority, therefore a cheaper

1191               “hire”, an ADEA- violating retaliation.

1192           3/18 Following above-described serial in-class conduct events, I send a Letter of Complaint

1193   to name Defendant President Perez, drawing his attention, to a “racialized, hostile work

1194   environment with targeting by age, ethnicity, national origin, of the Complainant.” I As a member

1195   of Adjunct faculty I had less protection to even make such a complaint. I fearlessly do. However,

1196   the situation had become almost intolerable by discriminatory action by both OSA and Soc Sci.

1197   My letter receives the attention of the Diversity Officer, as is required by law and The City

1198   University of New York Policy on Equal Opportunity and Non-Discrimination. BMCC is

1199   mandated to follow a multistep procedure to address and redress a Discrimination Complaint.

1200   [Excerpted text inserted herein focuses on my proximate comparators, contingent labor adjunct faculty
1201   Date of Letter of Complaint: March 18, 2018
1202
1203   From:                                                                To:
1204   Name of Complainant:                                  Name of Employer: BMCC
1205   Dr. Chitra Karunakaran, Ed. D.                       Dr. Antonio Perez, President
1206   Contingent Faculty                                    Odalie (sic) Levy, Esq. Diversity
1207   Social Sciences                                       Officer
1208   CUNY In the Heights Campus                           199 Chambers Street
1209   5030 Broadway                                          New York, NY 10007
1210   Room I – 104
1211   New York, NY 10034
1212
1213
1214   Complaint Letter addressed to College President, Defendant Antonio Perez and Chief Diversity Officer
1215   This Complaint Letter is Retaliated by Defendant Perez with his Termination letter 5/11, 3 months before CDO
1216   investigation of my Complaint.
1217
1218   Title: A Hostile Work Environment
1219
1220   My Complaint Letter is text-specific, data-driven and evidence based, focusing on BMCC admin.’s covert, ad
1221   hoc/post hoc mode of organizational dysfunction resulting in a generally unchallenged racialized, ageist hostile
1222   work environment for Contingent academic labor. Control v Content admin. mode of daily operations places
1223   student-centric faculty professionalism as admin.’s lowest possible priority.
1224
1225   2-tier segregated and embedded Faculty structure of lack of equity, inclusion and patterned discrimination against
1226   Contingent labor who are de facto majority academic labor at the College.
1227
1228   blatant, sustained, patterned wage-income inequality, services/benefits inequality.

                                                               52
                  Case 1:18-cv-10723-ER
                     Case 1:18-cv-10723-ER Document 62 Filed
                                           Document 61  Filed  04/30/21Page
                                                             05/01/21    Page  5362of 62
                                                                            53 of



1229
1230   college admin.’s demand, in a repeated pattern, for unpaid work from Contingent labor.
1231
1232   denial of opportunities for full college service to students, by Contingent labor.
1233
1234   exclusionary tactics against Contingent labor in faculty governance, including during the Middle States re-
1235   accreditation process.
1236
1237   patterned instances of failure to permit Contingent labor to initiate and implement faculty-driven adjudged best
1238   professional practices for syllabus delivery and student-centered learning outcomes.
1239
1240   arbitrary requirement for submissiveness and subordination by Contingent labor to frequently covert, lurking
1241   admin., coercive punitive ad hoc/post hoc control of all Faculty including Contingent itinerant labor, conduit for
1242   such control is departmental chair proxies and designated surrogates.
1243
1244   patterned lack of facile communication strategies and transparency on the part of admin. in policies and
1245   procedures particularly in matters of contingent faculty professionalism curriculum and syllabus delivery.
1246   the issuance of an open emailed threat of non-reappointment, sent by the Social Sciences Department Chair to
1247   multiple recipients without prior information to the aggrieved, explicitly undertaken in violation of due process,
1248   and to cause sustained emotional distress through targeting for public humiliation of the above-referenced
1249   aggrieved Complainant., denying due process.
1250   Note: a maximum of 4 days of (unpaid) medical leave from teaching is requested by Complainant, to ameliorate
1251   the effects of Complainant’s emotional distress and humiliation, occasioned by the threat of non-reappointment,
1252   by admin. surrogate Department Chair, Social Sciences,
1253   ---------------------
1254
1255   All of the above are identified as intentionally patterned constitutive structures, practices and processes of BMCC
1256   admin. and surrogates/proxies that in combination have created a racialized, hostile work environment at the
1257   college with targeting by age, ethnicity, color and national origin, of the Complainant, in her capacity as Contingent
1258   labor, hired in Spring 1998, based on her credentials of a Columbia University doctorate in multidisciplinary social
1259   sciences and international education, and these credentials and competencies have been proven and tested in
1260   Complainant’s continuous unblemished service to BMCC students since Spring 1998.
1261

1262            3/20 CDO Levy confirms she will meet me by telephone 3/21 to discuss my 3/18 complaint

1263   of a Hostile work environment in which racially charged interactions go unchallenged or are made

1264   worse by negligence embedded in inter-departmental “turf” battles, to the detriment of both

1265   “Student” and “Plaintiff.” The remarkable email of 3/22 (below) sent by Dean Wong of Academic

1266   Affairs is thoroughly circumvented by Defendant Wentworth of Student Affairs.

1267            3/22 Dean Wong blows open Defendant Wentworth ‘case closed” “quickly” strategy by

1268   ordering a class observation of my Midterm Review class, critically important syllabus delivery




                                                                 53
                   Case 1:18-cv-10723-ER
                      Case 1:18-cv-10723-ER Document 62 Filed
                                            Document 61  Filed  04/30/21Page
                                                              05/01/21    Page  5462of 62
                                                                             54 of



1269   date for both Plaintiff and ALL students. “Student” does not attend a critical Midterm Review

1270   class by the entire class (Attendance Record signed by Students available for 3/22)

1271           In Plaintiff’s private and hitherto unexpressed analytical view this BART Defendant

1272   urgently needs a “Me Too” moment in race relations. Defendant Wentworth states earlier that

1273   “Student” does not have the same racialized reaction or general animus towards himself or Peter

1274   Roberts! Q. So is BART Defendant claiming “Student” cannot possibly have discriminatory racial

1275   animus against Plaintiff at the moment she mockingly and with a coldly hostile demeanor racially

1276   profiles Faculty Plaintiff, upon seeing her for the first time with “You suck. You don’t know

1277   anything.” Repeats that same assertion 2 more times in class, growls at Plaintiff and physically

1278   aggresses her twice. Student’s first conduct event occurs seeing her, not even actually meeting her,

1279   just seeing face to face, for the very first time. This “Student’ repeats this mocking assertion, with

1280   a coldly hostile demeanor, 2 more times during specific moments in subsequent face to face class

1281   sessions.

1282          3/22 A pivotal date ordered by Dean Wong, Vice President of Academic Affairs, AAPI

1283   Dean explicitly names and tasks Defendant Ian Wentworth to arrange for “The Student” to be

1284   observed, on the date of my Midterm Review. The Student did not appear. Dean Wong’s directive

1285   is strongly worded

1286          “The disruptive behavior being described warrants intervention by Mr. Ian

1287   Wentworth in Student Affairs, who handles student behavior issues. By way of cc, I am

1288   alerting him, and he will act accordingly.”

1289          The “Student” does not appear for her Midterm Review class. Q. Was she alerted to not

1290   appear on the day a class observation of a crucial Midterm Review class is scheduled? Discovery

1291   may yield the answer.


                                                        54
                Case 1:18-cv-10723-ER
                   Case 1:18-cv-10723-ER Document 62 Filed
                                         Document 61  Filed  04/30/21Page
                                                           05/01/21    Page  5562of 62
                                                                          55 of



1292          (A projected Motion to Compel Discovery will attempt to find some answers from

1293   OSA/BART and in particular Defendant Wentworth)

1294          Plaintiff wonders Why didn’t Defendant Wentworth follow up and complete the task Dean

1295   Wong had assigned him? Why didn’t OSA set up another observation the next class 3/27 so that

1296   observational data could be gathered by OSA’s own BART mechanism for follow up to facilitate

1297   the success of “The Student” who was impeded by her own conduct issues?

1298          3/27 During Midterm Exam [Incident #1] “The Student” growls at me and snatches her

1299   exam + scan form from my hand. All other students present to take Midterm exam, cooperate by

1300   passing exams down their respective rows

1301          After conclusion of class and Midterm Exam, [Incident #2] “Student” comes to my office

1302   after all students have dispersed, (except 3 late students) directly from class. “Student” suddenly

1303   steps towards me, loudly says “Gimme that” and attempts to grab her scan form and all students’

1304   scan forms I am holding in both hands. She makes the grab after I have stated her tallied score.

1305   She has failed her midterm, as she has also not submitted Paper I. Eyewitness is HEO a with

1306   whom I have had interactions on an almost daily basis, all semester, very pleasant, competent

1307   caring and cooperative professional on whose desk I hastily place all my students scan forms.

1308   This new HEO hire, from whom I will expect to seek eyewitness testimony, (during Discovery),

1309   if my pleadings survive dismissal. This eyewitness is understood to be supervised by named

1310   Defendant Antonette McKain.

1311          After physically aggressing me “Student” exits rapidly. Neither the HEO who is part of

1312   BMCC administration, nor I, call Security.




                                                       55
                Case 1:18-cv-10723-ER
                   Case 1:18-cv-10723-ER Document 62 Filed
                                         Document 61  Filed  04/30/21Page
                                                           05/01/21    Page  5662of 62
                                                                          56 of



1313          4/6 Defendant Wentworth, in an email FW by him over Spring Break following Midterms,

1314   directed only to me, no cc’s to Defendants “The case was closed rather quickly after being

1315   reported…. I was under the impression that Professor Bishop was following up with you…”

1316           3/29, 4/10 I pre-announce 2 leaves of absence, for the first time in 20 years of uninterrupted

1317   assignment. I inform my classes that I will be away due to “health and safety concerns”, I ensure

1318   that my students in all sections learn directly from me on Bb while also informing Social Sciences

1319   in advance. Although I report the 2 incidents to OSA and Social Sciences I am not informed that

1320   any action is taken re: the 2 incidents by either OSA or SocSci.

1321          The CITH -- CUNY In the Heights sub-campus -- where I teach has sub-par security

1322   arrangements, not even turnstiles for pause and swipe entry. I am not certain I can be safe, as I

1323   have heard nothing from OSA or Soc Sci. This off-site campus has nowhere near have the same

1324   level of security arrangements as the Campus where ALL the Defendants sit! Plaintiff’s

1325   observation in this court “What you stand for, depends on where you sit.”

1326          3/39 & 4/10 The Chair Defendant Bishop, as part of her stated job responsibilities, must

1327   assign a pre-announced leave replacement, whether paid or unpaid but she does not do so,

1328   4/18 Defendant Salam email to Plaintiff, objects to my 2 preannounced absences -- causally,

1329   temporally and proximally related -- to OSA Defendant Wentworth’s serially discriminatory

1330   negligent actions re “Student” conduct, of her mocking verbal abuse (3) separate instances 2/27,

1331   3/27 hateful coldly hostile demeanor, 2/27/ 3/27, growling 3/27, snatching scan form and exam

1332   3/27, attempted grabbing of scan form in Faculty office 3/27 (eyewitness)

1333   Plaintiff suffered escalating stress and heightened threat perception took these 2 emergency

1334   absences after 20 years’ of never taking a day’s leave from College service. Plaintiff suffered a

1335   temporal disability causally related to unmediated conduct activity that was under the job-


                                                        56
                Case 1:18-cv-10723-ER
                   Case 1:18-cv-10723-ER Document 62 Filed
                                         Document 61  Filed  04/30/21Page
                                                           05/01/21    Page  5762of 62
                                                                          57 of



1336   described purview of Defendant Wentworth in his capacity as “Student Life Manager for Student

1337   Conduct and Academic Integrity.”

1338   4/21 Plaintiff alerts Defendant Salam, Defendant Wentworth (and specific other upper-level

1339   functionary Defendants) that in April alone, “Student” has missed attending class 4/12, 4/17, 4/19,

1340   not including the first 3 classes, in substantial excess of NYS mandated Attendance requirements.

1341   4/23 Plaintiff emails Defendants and non-Defendants in OHR (under Defendant Diaz, labor

1342   designee), SOCSCI, OSA requesting an update from OSA on “Student” who has not returned to

1343   Class or completed any assignments. She has unofficially withdrawn (WU) since 3/27 Midterm

1344   Exam.

1345   5/7 Defendant Salam email for the first time describes “Student” conduct (that she knows is under

1346   OSA purview and decision making), as a “classroom management” issue of Plaintiff. Defendant

1347   Salam patently asserts falsely. If it were a classroom management issue, decided by any Faculty,

1348   why is there a BART? And why is there no issue regarding any other students in my classes?

1349   “Student” conduct is unequivocally within OSA’s BART purview.               BART has job titles

1350   specifically related to Student conduct. Defendant Wentworth explicitly self-stated job title in

1351   emails to me state him to bear the OSA job title “Student Life Manager for Student Conduct

1352   and Academic Integrity”. NO faculty bears such a title! BART personnel get paid to, hopefully

1353   help students manage their conduct so they become successful learners. Adjunct Faculty are

1354   charged to deliver an exciting interactive, data-driven (for Pathways Science) Syllabus of their

1355   making as per The Adjunct Faculty Handbook, with Department oversight. OSA are charged to

1356   manage all Students’ conduct with rules of their making presumably with the oversight of Office

1357   of Student Affairs (OSA)




                                                       57
                Case 1:18-cv-10723-ER
                   Case 1:18-cv-10723-ER Document 62 Filed
                                         Document 61  Filed  04/30/21Page
                                                           05/01/21    Page  5862of 62
                                                                          58 of



1358   In this specific context of student conduct v. Faculty Syllabus-delivery responsibility that Plaintiff

1359   presents below a remarkable parallel to Plaintiff Karunakaran’s experience as per the First Cause

1360   of Action in her Amended Complaint:

1361   Plaintiff presents these remarkable parallels, brought by a faculty comparator against my own

1362   Department just 2 years before my “non-reappointment,”

1363   Trujillo v. BMCC CUNY 1:15-cv-10582 2016

1364   Spring 2016 in a case that Plaintiff, whom 1-2 students targeted as White, but self-ascribed as

1365   Latino, alleged racial discrimination in employment against Defendant Bishop and Defendant

1366   Perez. That Plaintiff’s employment was terminated, after he called Security to remove a Student

1367   from his class.

1368   His student earlier, “called him a d…..k” in front of his entire class.

1369   My student said “You suck. You don’t know anything.” accompanied by a hateful, coldly hostile

1370   demeanor.”

1371   That Plaintiff was escorted out of his class by BMCC Security, as directed to do so, by the College,

1372   BMCC, sometime after he had called “Security” on a Student.

1373   My parallel observation, from this distance in time, upon learning of this case is that if I had called

1374   Security on a student conduct issue under OSA purview, I would almost certainly have been

1375   escorted out of my class by Security, as happened to my faculty comparator whose protected

1376   characteristics were different than my own. He brought his own lawsuit in 2016 when that faculty

1377   comparator was teaching during the same period that Plaintiff Karunakaran was teaching.

1378   Both Faculty Plaintiffs were terminated in different academic years, just 2 years apart! After they

1379   cited concerns about student conduct, in acts of retaliation causally related to Student conduct

1380   while BART was and still is, in charge of Student Conduct and in addition “Academic Integrity.”


                                                         58
                  Case 1:18-cv-10723-ER
                     Case 1:18-cv-10723-ER Document 62 Filed
                                           Document 61  Filed  04/30/21Page
                                                             05/01/21    Page  5962of 62
                                                                            59 of



1381   At that sane time and in all relevant times including the period Spring semester 2018 BART was

1382   in operation.   BART was established in 2012.

1383   5/11 Defendant Perez issues to Plaintiff, Letter stating “non-reappointment” of Plaintiff.

1384

1385   Plaintiff’s Notes on her Comparators

1386          Plaintiff’s proximate and ultimate comparators are ALL faculty, we teach the same

1387   students, though many thousands are paid less per course; we teach syllabi reviewed by

1388   Departmental Chairs; we have membership in respective Departments, whether we teach Physics

1389   or Business or Social Sciences; we submit semester grades to the same Registrar and we are

1390   required to submit concerns about Student conduct, since 2012, to the BART mechanism under

1391   Defendant Wentworth within the Office of Student Affairs.

1392          It is practically impossible to adjudge, but not practically impossible to adduce that Faculty

1393   Plaintiff was objectively treated less well or less fairly than similarly situated faculty. However,

1394   Plaintiff has 1 direct evidence record from personal experience of 1 such disparate impact when

1395   she was informally approached by a full-time faculty, a comparator in Psychology, Plaintiff’s

1396   discipline, to cover her evening classes on another CUNY campus, as this colleague, acquaintance

1397   and comparator needed to undergo surgery. She sent Plaintiff an email about her classes which

1398   were 2 double classes for each of her 2 courses on one evening at an uptown CUNY campus

1399   college.

1400   Plaintiff was excited to cover her comparator’s classes because it is always interesting to see if I,

1401   Plaintiff, can better my own practice by interacting with other students on a different syllabus

1402   within the same Discipline, Psychology.

1403   This faculty comparator told me I could “let them go after 1 hour.” for each set of students!


                                                        59
                Case 1:18-cv-10723-ER
                   Case 1:18-cv-10723-ER Document 62 Filed
                                         Document 61  Filed  04/30/21Page
                                                           05/01/21    Page  6062of 62
                                                                          60 of



1404           Plaintiff replied that she could not do that and would deliver comparator’s syllabus, for the

1405   entire duration of each time segment. not merely 1 hour. I also disappointed my comparator’s

1406   students who protested to me ‘my teacher allows us to go after 1 hour.” of a 2 hour and 30-minute

1407   course, for each set of students.

1408   Plaintiff conveyed this instance to Defendant Bishop without naming my comparator who did not

1409   belong to my race, ethnicity national origin or age, This instance of disparate impact becomes

1410   part of my allegation of my pretextual termination based on the fact that I taught 4 classes online

1411   out of 32 classes and took 2 days’ as a result of serial conduct acts, in my classroom and my shared

1412   office by 1 “Student”, and that “Student”’s serial conduct was serially unmediated by Defended

1413   Wentworth in his job-described service capacity as “Student Life Manager for Student

1414   Conduct and Academic Integrity”

1415          I reported this experience to my Department Chair, Defendant Bishop, while I was being

1416   emailed repeatedly and punitively for teaching 4 out of 32 classes online during a highly disruptive

1417   extended enrollment (Enrollment is NOT Attendance! Defendant Perez, President obfuscated this

1418   distinction, possibly for accreditation period that in Spring 2018 (coincided with and was

1419   orchestrated through intense Middle States accreditation efforts by the President, Defendant).

1420   Case in point is the VoE/CoA process that affected all comparators’ Syllabus delivery. However,

1421   it appears to be in violation of mandated attendance requirements of NYS. In this process in Spring

1422   2018 we faculty comparators were required to verify attendance through VoE if any student

1423   attended just ONCE! The second checking period indicated was from 2/20 to 3/2, 4 weeks after

1424   classes began!

1425          In yet another comparator instance in a prior semester, of being treated less fairly the Chair

1426   directed/advised a student to seek an independent study under my supervision. In a truly collegial


                                                        60
                Case 1:18-cv-10723-ER
                   Case 1:18-cv-10723-ER Document 62 Filed
                                         Document 61  Filed  04/30/21Page
                                                           05/01/21    Page  6162of 62
                                                                          61 of



1427   environment, I would have loved to meet this student’s academic need and would enjoyed reading

1428   and meeting her on her research. Such a collegial environment is not promoted at BMCC, The

1429   Chair did not directly approach me. She had the student approach me. The student explicitly

1430   informed me the Chair had so directed her. The Defendant Rifat Salam, her Deputy, was then put

1431   in charge of damage control! I am reasonably certain that I was treated differently than my adjunct

1432   faculty comparators, and my fulltime comparators, the preponderant majority of whom do not have

1433   membership within my protected characteristics.

1434   Despite structural inequities in employment Plaintiff’s comparators are dedicated to seeing their

1435   students succeed. We share common goals to help students. The real issue is whether faculty, no

1436   matter their protected characteristics, can rely on behavioral guidance for students from the

1437   administration. Or will admin, lack the competence and the will to deliver student support services

1438   at the same time as the Professor is delivering the Syllabus to all students without a discriminatory

1439   practice that causally produces a wholly preventable discriminatory employment outcome based

1440   on race, age, retaliation, contract breach.

1441   [1] CUNY own EO and ND policies were violated both specifically and generally. My

1442   employment was terminated while CDO was still setting up interviews with me! A complaint form

1443   is mentioned, but to my best recollection was never made available to me. If there was a report, I

1444   never saw it.

1445   The non-reappointment was pretextual,         as my wide-ranging whistleblower activity across

1446   departments and functionaries, in particular my sustained engagement with BART on

1447   discriminatory negligence in the matter of conduct management issues impacting “Student”.

1448   Plaintiff resisted disruption of her Syllabus delivery of a Pathways Psychological Science STEM




                                                        61
                Case 1:18-cv-10723-ER
                   Case 1:18-cv-10723-ER Document 62 Filed
                                         Document 61  Filed  04/30/21Page
                                                           05/01/21    Page  6262of 62
                                                                          62 of



1449   course while at the same time actively seeking cooperation from BMCC, for a Student who like

1450   all students had the potential to succeed.

1451   Defendant Perez’ retaliatory, discriminatory, non-reappointment action is the focus of my

1452   Amended Complain presented herein.

       Respectfully submitted,

       Signed: /s/Chitra Karunakaran

       (Dr. Chitra Karunakaran Ed.D.)                                 Date April 30, 2021

       =====================================================================




                                                    62
